UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January2, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0000-26734 SANDISK CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0191793 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 601 McCarthy Blvd. Milpitas, California (Address of principal executive offices) (Zip Code) (408) 801-1000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value; Rights to Purchase Series A Junior Participating Preferred Stock NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesþNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes¨Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerþ Accelerated filer¨ Non accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of July 4, 2010, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $8,665,311,764 based on the closing sale price as reported on the NASDAQ Global Select Market. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding at February 1, 2011 Common Stock, $0.001 par value per share 236,700,499 shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Annual Report to Stockholders for the Fiscal Year Ended January2,2011 (Annual Report) Parts I, II, and IV Proxy Statement for the Annual Meeting of Stockholders to be held June7,2011 (Proxy Statement) Part III SANDISK CORPORATION Table of Contents Page No. PART I Item 1. Business 3 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 36 Item 2. Properties 36 Item 3. Legal Proceedings 36 Item 4. (Removed and Reserved) 36 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 Item 6. Selected Financial Data 39 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 40 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 57 Item 8. Financial Statements and Supplementary Data 58 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 58 Item 9A. Controls and Procedures 59 Item 9B. Other Information 59 PART III Item 10. Directors, Executive Officers and Corporate Governance 60 Item 11. Executive Compensation 60 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 60 Item 13. Certain Relationships and Related Transactions, and Director Independence 60 Item 14. Principal Accountant Fees and Services 60 PART IV Item 15. Exhibits and Financial Statement Schedules 61 OTHER Index To Financial Statements F-1 Signatures S-1 2 Table of Contents PART I ITEM 1. BUSINESS Statements in this report, which are not historical facts, are forward-looking statements within the meaning of the federal securities laws.These statements may contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates” or other wording indicating future results or expectations.Forward-looking statements are subject to risks and uncertainties.Our actual results may differ materially from the results discussed in these forward-looking statements.Factors that could cause our actual results to differ materially include, but are not limited to, those discussed in “Risk Factors” in Item1A, and elsewhere in this report.Our business, financial condition or results of operations could be materially adversely affected by any of these factors.We undertake no obligation to revise or update any forward-looking statements to reflect any event or circumstance that arises after the date of this report.References in this report to “SanDisk®,” “we,” “our,” and “us,” collectively refer to SanDisk Corporation, a Delaware corporation, and its subsidiaries.All references to years or annual periods are references to our fiscal years, which consisted of 52 weeks in 2010 and 2008 and 53 weeks in 2009. Overview Who We Are.SanDisk Corporation, a global technology company, is the inventor and leading supplier of NAND flash data storage products.Flash storage technology allows digital information to be stored in a durable, compact format that retains the data even after the power has been switched off.Our products are used in a variety of large markets, and we distribute our products globally through retail and original equipment manufacturer, or OEM, channels.Our goal is to provide simple, reliable, and affordable storage solutions for consumer use in a wide variety of formats and devices.We were incorporated in Delaware in June1988 under the name SunDisk Corporation and changed our name to SanDisk Corporation in August1995.Since 2006, we have been a Standards & Poor, or S&P, 500 company. What We Do.We design, develop and manufacture data storage solutions in a variety of form factors using our flash memory, proprietary controller and firmware technologies.Our solutions include removable cards, embedded products, universal serial bus, or USB, drives, digital media players, wafers and components.Our removable card products are used in a wide range of consumer electronics devices such as mobile phones, digital cameras, gaming devices and laptop computers.Our embedded flash products are used in mobile phones, tablets, eReaders, global positioning system, or GPS, devices, gaming systems, imaging devices and computing platforms.For computing platforms, we provide high-speed, high-capacity storage solutions known as solid-state drives, or SSDs, that can be used in lieu of hard disk drives. Most of our products are manufactured by combining NAND flash memory with a controller chip.We purchase the vast majority of our NAND flash memory supply requirements through our significant flash venture relationships with Toshiba Corporation, or Toshiba, which produce and provide us with leading-edge, low-cost memory wafers.From time-to-time, we also purchase flash memory on a foundry basis from NAND flash manufacturers including Toshiba, Samsung Electronics Co., Ltd., or Samsung, and Hynix Semiconductor, Inc., or Hynix.We generally design our controllers in-house and have them manufactured at third-party foundries. Industry Background We operate in the flash memory semiconductor industry, which is comprised of NOR and NAND technologies.These technologies are also referred to as non-volatile memory, which retains data even after the power is switched off.NAND flash memory is the current mainstream technology for mass data storage applications and is used for embedded and removable data storage.NAND flash memory is characterized by fast write speeds and high capacities.The NAND flash memory industry has been characterized by rapid technology transitions which have reduced the cost per bit by increasing the density of the memory chips on the wafer.As cost and price per bit have decreased, there has been growing demand for NAND flash for data storage purposes for a wide variety of digital devices such as smartphones, tablets, eReaders, cameras, camcorders, media players, USB drives and other computing devices. Our Strategy Our strategy is to be an industry-leading supplier of NAND flash storage solutions and to develop large scale markets for NAND flash-based storage products.We maintain our technology leadership by investing in advanced technologies and NAND flash memory fabrication capacity in order to produce leading-edge, low-cost NAND memory for use in a variety of end-products, including consumer, mobile phone and computing devices.We are a one-stop-shop for our retail and OEM customers, selling in high volumes all major NAND flash storage card formats for our target markets.Our revenues are driven by product sales as well as the licensing of our intellectual property. We believe the markets for flash storage are generally price elastic, meaning that a decrease in the price per gigabyte results in increased demand for higher capacities and the emergence of new applications for flash storage.We strive to continuously reduce the cost of NAND flash memory, which we believe, over time will enable new markets and expand existing markets and allow us to achieve higher overall revenue. We create new markets for NAND flash memory through our design and development of NAND applications and products.We are founders or cofounders of most major form factors of flash storage cards in the market today.We pioneered the Secure Digital, or SD™, card, together with a subsidiary of Toshiba and Panasonic Corporation, or Panasonic.The SD card is currently the most popular form factor of flash storage cards used in digital cameras.Subsequent to pioneering the SD card, we worked with mobile network operators and handset manufacturers to develop the miniSD™ card and microSD™ card to satisfy the need for even smaller form factor memory cards.The microSD card has become the leading card format for mobile phones.With Sony Corporation, or Sony, we co-own the Memory Stick PRO™ format and co-developed the SxS memory card specification for high-capacity and high-speed file transfer in flash-based professional video cameras.We also worked with Canon, Inc. to co-found the CompactFlash®, or CF, standard.More recently, in November 2010, we, along with Nikon Corporation and Sony announced the joint development of a set of specifications designed to address the future requirements of professional photography and video markets.The three companies have proposed the specifications to the CompactFlash Association, the international standards organization, in order to standardize the format.Through our internal development and technology obtained through acquisitions, we also hold key intellectual property for USB drives and SSDs.We plan to continue to work with a variety of leading companies in various end markets to develop new markets for flash storage products. 3 Table of Contents Our team has a deep understanding of flash memory technology and we develop and own leading-edge technology and patents for the design, manufacture and operation of flash memory and data storage cards.One of the key technologies that we have patented and successfully commercialized is multi-level cell technology, or MLC, which allows a flash memory cell to be programmed to store two or more bits of data in approximately the same area of silicon that is typically required to store one bit of data.We have an extensive patent portfolio that has been licensed by several leading semiconductor companies and other companies in the flash memory business.Our cumulative license and royalty revenues over the last three fiscal years were approximately $1.28billion. We have invested with Toshiba in high volume, state-of-the-art NAND flash manufacturing facilities in Japan.Our commitment takes the form of capital investments and loans to the flash ventures with Toshiba, credit enhancements of these ventures’ leases of semiconductor manufacturing equipment, take-or-pay commitments to purchase up to 50% of the output of these flash ventures with Toshiba at manufacturing cost plus a mark-up and sharing in the cost of SanDisk-Toshiba joint research and development activities related to flash memory.We refer to the flash memory which we purchase from the SanDisk-Toshiba ventures as captive memory.Our strategy is to have a mix of captive and non-captive supply and we have, from time-to-time, supplemented our sourcing of captive flash memory with purchases of non-captive memory, primarily from Toshiba, Samsung and Hynix. Our industry is characterized by rapid technology transitions.Since our inception, we have been able to scale NAND technology through fourteen generations over approximately twentyyears.However, the pace at which NAND technology is transitioning to new generations is expected to slow due to inherent physical technology limitations.We currently expect to be able to continue to scale our NAND technology through a few additional generations, but beyond that there is no certainty that further technology scaling can be achieved cost effectively with the current NAND flash technology and architecture.We also continue to invest in future alternative technologies, including our 3-Dimensional, or 3D, Read/Write technology, which we believe may be a viable alternative to NAND when NAND can no longer scale at a sufficient rate, or at all.However, even when NAND flash can no longer be further scaled, we expect NAND and potential alternative technologies to coexist for an extended period of time. In addition to flash memory, our products include controllers that interface between the flash memory and digital consumer devices.We design our own memory controllers and have them manufactured at wafer foundry companies.Our finished flash memory products, which include the NAND flash memory, controller and outer casing, are assembled at our in-house assembly and test facility in Shanghai, China, and through our network of contract manufacturers. We sell our products globally to retail and OEM customers.We continue to expand our retail customer base to new geographic regions as well as to outlets such as mobile storefronts, supermarkets and drug stores.We also sell directly and through distributors to OEM customers.These OEM customers either bundle or embed our memory solutions with products such as mobile phones, digital cameras, gaming devices, computers and GPS devices, or resell our memory solutions under their brand into retail channels.This strategy allows us to leverage the market position, geographic footprint and brand strength of our customers to achieve broad market penetration for our products. 4 Table of Contents Our Products Our products are sold in a wide variety of form factors and include the following: Removable Cards.Our removable data storage solutions are available in a variety of consumer form factors.For example, our ultra-small microSD removable cards, available in capacities up to 32gigabytes, are designed for use in mobile phones.Our CompactFlash removable cards, available in capacities up to 128gigabytes, are well-suited for a range of consumer applications, including digital cameras.Our professional products include the SanDisk Ultra® and SanDisk Extreme® product lines which are designed for additional performance and reliability. Embedded Products.Our embedded products include our iNAND™ embedded flash product line, with capacities up to 64gigabytes,which is designed to respond to the increasing demand for embedded storage for mobile phones, tablets, eReaders and other portable devices.We also offer high-capacity SSDs targeted for the personal computing and server markets in capacities up to 256gigabytes. USB Drives.Our Cruzer® line of USB Flash Drives, or UFDs, are used in the computing and consumer markets, are available in capacities up to 64gigabytes, are highly-reliable and are designed for high-performance.Our Cruzer products provide the user with the ability to carry files and application software on a portable USB drive.Our Professional and Enterprise line of UFDs are geared towards the corporate user and are specifically designed to support secure and authorized access to corporate information. Digital Media Players.Sansa® is our branded line of flash-based digital media players for the digital audio and video player market.Many of our Sansa models offer a removable card slot for storage capacity expansion and easy transportability of content between devices.Features within our Sansa line of products include FM radio, voice recording and support for a variety of audio and video download and subscription services.Sansa media players are available in capacities up to 16gigabytes.We also sell slotMusic™ and slotRadio™ products that greatly simplify music content availability for consumers. Wafers and Components. In addition to the finished products listed above, from time-to-time, we also sell raw memory wafers and memory components in packaged format. 5 Table of Contents Our Primary End Markets Our products are sold to three primary large end markets: Mobile Phones.We provide embedded and removable storage for mobile phones.We are a leading supplier of the microSD and Memory Stick Micro™ product lines of removable storage cards used in mobile phones.Multimedia features in mobile phones, such as camera functionality, audio/MP3, games, video and internet access, have been gaining in popularity.In addition, there has been increasing usage of native and downloaded applications in mobile phones.The usage of multimedia features and applications are driving demand for additional NAND flash memory storage in mobile phones. Consumer.We provide flash storage products to multiple consumer markets, including imaging, gaming, audio/video and GPS.Flash storage cards are used as the film for all major brands of digital cameras.Our cards are also used to store video in solid-state digital camcorders and to store digital data in many other devices, such as maps in GPS devices.In addition, portable game devices now include advanced features that require high capacity memory storage cards and we provide SD cards and Memory Stick PRO Duo™ cards that are all specifically packaged for the gaming market.We also sell a line of digital media players with both embedded and removable memory under our Sansa brand with varying combinations of audio and video capabilities, and we sell slotMusic cards and slotRadiowhich are preloaded with music content and can be used in a wide variety of mobile phones and digital media players.Primary card formats for consumer devices include CF, SD and Memory Stick®. Computing.We provide multiple flash storage devices and solutions for the computing market.USB flash drives allow consumers to store computer files, pictures and music on keychain-sized devices and then quickly and easily transfer these files between laptops, notebooks, desktops and other devices that incorporate a USB connection.USB flash drives are easy to use, have replaced floppy disks and other types of external storage media, and are evolving into intelligent storage devices.In addition, we sell other embedded and semi-embedded SSDs, which we call SanDisk® pSSD™ and SanDisk® integrated solid state drives (iSSD), for the computing market. We continue to develop new releases of our SSDs for the mainstream notebook and desktop computer markets and we believe that SSDs will become a major application for NAND flash memory over the next several years as they are increasingly likely to replace hard disk drives in a variety of computing solutions. 6 Table of Contents Our Sales Channels Our products are delivered to end-users through worldwide retail storefronts and also by bundling data storage cards with host products or by embedding our data storage products in host devices sold by our OEM customers. Our sales are made through the following channels: OEM.We sell our products through OEM customers who bundle or embed our products in a large variety of digital consumer devices, including mobile phones, digital cameras, personal computers, or PCs, GPS devices and gaming products.We also sell products to OEM customers that offer the products under their own brand name in retail channels.We sell directly to OEMs and through distributors.We support our OEM customers through our direct sales representatives as well as through independent manufacturers’ representatives. Retail.We sell SanDisk branded products directly or through distributors to consumer electronics stores, office superstores, photo retailers, mobile phone stores, mass merchants, catalog and mail order companies, internet and e-commerce retailers, drug stores, supermarkets and convenience stores. We support our retail sales channels with both direct sales representatives and independent manufacturers’ representatives.Our sales activities are organized into four regional territories: Americas; Europe, Middle East and Africa, or EMEA; Asia Pacific, or APAC; and Japan. As of the end of fiscal years 2010 and 2009, our backlog was $380million and $268million, respectively.Because our customers can change or cancel orders with limited or no penalty and limited advance notice prior to shipment, we do not believe that our backlog, as of any particular date, is indicative of future sales. Because our products are primarily destined for consumers, our revenue is generally highest in our fourth quarter due to the holiday buying season.In addition, our revenue is generally lowest in the first quarter of the fiscal year. In fiscal years 2010, 2009 and 2008, revenues from our top 10 customers and licensees accounted for approximately 46%, 42% and 48% of our total revenues, respectively.All customers were individually less than 10% of our total revenues in fiscal years 2010 and 2009.In fiscal year 2008, Samsung accounted for 13% of our total revenues through a combination of license and royalty and product revenues.The composition of our major customer base has changed over time, and we expect this pattern to continue as our markets and strategies evolve.Sales to our customers are generally made pursuant to purchase orders rather than long-term contracts. 7 Table of Contents Technology Since our inception, we have focused our research, development and standardization efforts on developing highly reliable, high-performance, cost-effective flash memory storage products in small form factors to address a variety of emerging markets.We have been actively involved in all aspects of this development, including flash memory process development, module integration, chip design, controller development and system-level integration, to help ensure the creation of fully-integrated, broadly interoperable products that are compatible with both existing and newly developed system platforms.We successfully developed and commercialized 2-bits/cell flash MLC, or X2, technology, which enabled significant cost reduction and growth in NAND flash supply.In addition, we have recently developed and successfully commercialized 3-bits/cell flash MLC, or X3, and 4-bits/cell flash MLC, or X4, technologies.In addition, we are investing in the development of 3D memory architecture with multiple read-write capabilities.We have also initiated, defined and developed standards to meet new market needs and to promote wide acceptance of these standards through interoperability and ease-of-use.We believe our core technical competencies are in: high-density flash memory process, module integration, device design and reliability; securing data on a flash memory device; controller design and firmware; system-level integration; compact packaging; and low-cost system testing. To achieve compatibility with various electronic platforms regardless of the host processors or operating systems used, we developed new capabilities in flash memory chip design and created intelligent controllers.We also developed an architecture that can leverage advances in process technology designed for scalable, high-yielding, cost-effective and highly reliable manufacturing processes.We design our products to be compatible with industry-standard interfaces used in standard operating systems for PCs, mobile phones, gaming devices, digital media players and other consumer and industrial products. Our patented intelligent controller technology, with its advanced defect management system, permits our flash storage card products to achieve a high level of reliability and longevity.Each one of our flash devices containsmillions of flash memory cells.A failure in any one of these cells can result in loss of data, such as picture files, and this can occur several years into the life of a flash storage product.The controller chips used in our products are designed to detect such defects and recover data under most standard conditions. Patents and Licenses We rely on a combination of patents, trademarks, copyright and trade secret laws, confidentiality procedures and licensing arrangements to protect our intellectual property rights.See Item 1A, “Risk Factors.” As of the end of fiscal year 2010, we owned, or had rights to, more than 1,700 United States, or U.S., patents and more than 1,100 foreign patents.We had more than 1,100 patent applications pending in the U.S., and had foreign counterparts pending on many of the applications in multiple jurisdictions.We continually seek additional U.S. and international patents on our technology. We have various patent licenses with several companies including, among others, Hynix, Intel Corporation, or Intel, Lexar Media, Inc., or Lexar, a subsidiary of Micron Technology, Inc., or Micron, Panasonic, Renesas Technology Corporation, or Renesas, Samsung, Sharp Electronics KK, or Sharp, Sony and Toshiba.From time-to-time, we enter into discussions with other companies regarding potential license agreements for our patents.In the threeyears ended January2, 2011, we have generated $1.28billion in revenue from license agreements. Trade secrets and other confidential information are also important to our business.We protect our trade secrets through confidentiality and invention assignment agreements. 8 Table of Contents Supply Chain Our supply chain is an important competitive advantage and is comprised of the following: Silicon Sourcing.All of our flash memory card products require silicon chips for the memory and controller components.The majority of our memory is supplied from the flash ventures with Toshiba.This represents captive memory supply and we are obligated to take our share of the output from the flash ventures with Toshiba or pay the fixed costs associated with that capacity.See “Ventures with Toshiba.”From time-to-time, we also purchase non-captive NAND memory supply from other silicon suppliers.Our NAND flash memory contracts provide us a certain amount of guaranteed output from these silicon suppliers if we provide orders within a required lead time; however, we are not obligated to purchase the guaranteed supply unless we provide an order for future purchases. Assembly and Testing.We sort and test our wafers at Toshiba in Yokkaichi, Japan, and at other facilities in Taiwan.Our flash memory products are assembled in both our in-house assembly and test facility in Shanghai, China, and through our network of contract manufacturers.Our packaged memory final test, card assembly and card test is performed at our in-house facility and at subcontractors in China, Singapore and Taiwan.We believe the use of our in-house assembly and test facility as well as subcontractors reduces the cost of our operations, provides flexibility and gives us access to increased production capacity. Ventures with Toshiba We and Toshiba have successfully partnered in several flash memory manufacturing business ventures, which provide us leading edge, cost competitive NAND wafers for our end products.From May 2000 to May 2008, FlashVision Ltd., or FlashVision, operated and produced 200-millimeter NAND flash memory wafers.In September2004, we and Toshiba formed Flash Partners Ltd., or Flash Partners, which produces 300-millimeter NAND flash wafers in Toshiba’s Fab 3 facility, or Fab 3.In July2006, we and Toshiba formed Flash Alliance Ltd., or Flash Alliance, a 300-millimeter wafer fabrication facility which began initial production in the third quarter of fiscal year 2007 in Toshiba’s Fab 4 facility, or Fab 4.In July2010, we and Toshiba entered into an agreement to create Flash Forward Ltd., or Flash Forward, to operate a 300-millimeter wafer fabrication facility in Toshiba’s Fab 5 facility, or Fab 5, with initial NAND production scheduled for the third quarter of our fiscal year 2011. With the Flash Partners, Flash Alliance and Flash Forward ventures, hereinafter collectively referred to as Flash Ventures, located at Toshiba’s Yokkaichi, Japan operations, we and Toshiba collaborate in the development and manufacture of NAND-based flash memory wafers using the semiconductor manufacturing equipment owned or leased by each venture entity.We hold or will hold a 49.9% ownership position in each of the current Toshiba and SanDisk venture entities.Each venture entity purchases wafers from Toshiba at cost and then resells those wafers to us and Toshiba at cost plus a mark-up.We are committed to purchase half of each venture’s NAND wafer supply or pay for half of the venture’s fixed costs regardless of the output we choose to purchase.We are also committed to fund 49.9% of each venture’s costs to the extent that the venture’s revenues from wafer sales to us and Toshiba are insufficient to cover these costs.The investments in each venture entity are shared equally between us and Toshiba.In addition, we have the right to purchase a certain amount of wafers from Toshiba on a foundry basis. 9 Table of Contents Competition We face competition from numerous flash memory semiconductor manufacturers and manufacturers and resellers of flash memory cards, USB drives and digital audio players.We also face competition from manufacturers of hard disk drives and from new technologies. We believe that our ability to compete successfully depends on a number of factors, including: price, quality and on-time delivery of products; product performance, availability and differentiation; success in developing new applications and new market segments; sufficient availability of cost-efficient supply; efficiency of production; ownership and monetization of intellectual property rights; timing of new product announcements or introductions; the development of industry standards and formats; the number and nature of competitors in a given market; and general market and economic conditions. We believe our key competitive advantages are: our tradition of technological innovation and standards creation which enables us to grow the overall market for flash memory; our intellectual property ownership, in particular our patents, and MLC manufacturing know-how, provides us with license and royalty revenue as well as certain cost advantages; Flash Ventures, which provides us with leading edge, low-cost flash memory; our flexible supply chain; that we market and sell a broader range of card formats than any of our competitors, which gives us an advantage in obtaining strong retail and OEM distribution; that we have global retail distribution for our products through worldwide retail storefronts; and that we have worldwide leading market share in removable flash cards and UFDs. Our competitors include: Flash Memory Semiconductor Manufacturers.Our primary semiconductor competitors include Hynix, Intel, Micron, Samsung, and Toshiba. Flash Memory Card and USB Drive Manufacturers.Our primary card and USB drive competitors include, among others, A-DATA Technology Co., Ltd., or A-DATA, Buffalo, Inc., or Buffalo, Chips and More GmbH, or CnMemory, Dane-Elec Memory, or Dane-Elec, Eastman Kodak Company, or Kodak, Elecom Co., Ltd., or Elecom, FUJIFILM Corporation, or FUJI, Gemalto N.V., or Gemalto, Hagiwara Sys-Com Co., Ltd., or Hagiwara, Hama GmbH & Co. KG, or Hama, Hynix, Imation Corporation, or Imation, and its division Memorex Products, Inc., or Memorex, I-O Data Device, Inc., or I-O Data, Kingmax Digital, Inc., or Kingmax, Kingston Technology Company, Inc., or Kingston, Lexar, Micron, Netac Technology Co., Ltd., or Netac, Panasonic, PNY Technologies, Inc., or PNY, Power Quotient International Co., Ltd., or PQI, RITEK Corporation, or RITEK, Samsung, Sony, STMicroelectronics N.V., or STMicroelectronics, Toshiba, Transcend Information, Inc., or Transcend, and Verbatim Americas LLC, or Verbatim. 10 Table of Contents Solid-State Drive and Hard Disk Drive Manufacturers.Our SSDs face competition from other manufacturers of SSDs, including Intel, Kingston, Micron, Samsung, STEC, Inc., or STEC, Toshiba, and others, such as OCZ Technology Group, Inc.Our SSDs also face competition from hard disk drives, which are offered by companies including, among others, Seagate Technology LLC, or Seagate, Samsung and Western Digital Corporation, or Western Digital. Embedded Solutions Providers.Our embedded products face competition from Hynix, Micron, Samsung and Toshiba. Digital Audio/Video Player Manufacturers.Our digital audio/video players face strong competition from products offered by companies, including Apple Inc., or Apple, ARCHOS Technology, or ARCHOS, Coby Electronics Corporation, or Coby, Creative Technology Ltd., or Creative, Koninklijke Philips Electronics N.V., or Philips, Microsoft Corporation, or Microsoft, Samsung and Sony. Other Technologies.Other technologies compete with our product offerings and many companies are attempting to develop memory cells that use different designs and materials in order to reduce memory costs.These potential competitive technologies include several types of 3D memory, a version of which we are jointly developing with Toshiba, phase-change, ReRAM, vertical or stacked NAND and charge-trap flash technologies. Corporate Responsibility We believe that corporate social responsibility is an essential factor for overall corporate success. This implies adopting ethical and sustainable business practices to direct how we do business while keeping the interests of our stakeholders and the environment in focus. We strive to uphold the following principles: to maintain the human rights of employees and to treat employees with dignity and respect; to set up processes and procedures intended to (i) comply with applicable laws and regulations as well as our internal guidelines, and (ii) uphold ethical standards; to establish policies and procedures intended to promote the idea that the quality of our products and services, consistency of production, and employee well-being are predicated on a safe and healthy work environment; and to establish policies and procedures intended to promote environmental responsibility as an integral part of our culture to deliver world-class products and services. Additional Information We file reports and other information with the Securities and Exchange Commission, or SEC, including annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and proxy or information statements.Those reports and statements and all amendments to those documents filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act (1) may be read and copied at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549, (2) are available at the SEC’s internet site (http://www.sec.gov), which contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC and (3) are available free of charge through our website as soon as reasonably practicable after electronic filing with, or furnishing to, the SEC.Information regarding the operation of the SEC’s Public Reference Room may be obtained by calling the SEC at 202-551-8090.Our website address is www.sandisk.com.Information on our website is not incorporated by reference nor otherwise included in this report.Our principal executive offices are located at 601 McCarthy Blvd., Milpitas, CA 95035, and our telephone number is (408)801-1000.SanDisk is a trademark of SanDisk Corporation, and is registered in the U.S. and other countries.Other brand names mentioned herein are for identification purposes only and may be the trademarks of their respective holder(s). 11 Table of Contents Employees As of January2,2011, we had 3,469 full-time employees, including 1,540 in research and development, 459 in sales and marketing, 411 in general and administration, and 1,059 in operations.None of our employees is represented by a collective bargaining agreement and we have never experienced any work stoppage.We believe that our employee relations are satisfactory. Executive Officers Our executive officers, who are elected by and serve at the discretion of our board of directors, are as follows (all ages are as of February15,2011): Name Age Position Sanjay Mehrotra 52 President and Chief Executive Officer Judy Bruner 52 Executive Vice President, Administration and Chief Financial Officer Yoram Cedar 58 Executive Vice President and Chief Technology Officer Jim Brelsford 55 Chief Legal Officer and Senior Vice President of IP Licensing Sumit Sadana 42 Senior Vice President and Chief Strategy Officer Sanjay Mehrotra cofounded SanDisk in 1988 and became President and Chief Executive Officer effective January2011.He was appointed to the SanDisk board of directors in July 2010.He has previously served as our Chief Operating Officer, Executive Vice President, Vice President of Engineering, Vice President of Product Development, and Director of Memory Design and Product Engineering.Mr. Mehrotra has more than 30years of experience in the non-volatile semiconductor memory industry including engineering and management positions at SanDisk, Integrated Device Technology, Inc., SEEQ Technology, Inc., Intel Corporation and Atmel Corporation.Mr. Mehrotra earned B.S. and M.S. degrees in Electrical Engineering and Computer Sciences from the University of California, Berkeley.He also holds several patents and has published articles in the area of non-volatile memory design and flash memory systems.Mr. Mehrotra currently serves on the board of directors of Cavium Networks, the Engineering Advisory Board of the University of California, Berkeley and the Stanford Graduate School of Business Advisory Council. Judy Bruner has been our Chief Financial Officer and Executive Vice President, Administration since June2004.She served as a member of our board of directors from July2002 to July2004.Ms. Bruner has more than 30years of financial management experience, including serving as Senior Vice President and Chief Financial Officer of Palm, Inc., a provider of handheld computing and communications solutions, from September1999 until June2004.Prior to Palm, Inc., Ms. Bruner held financial management positions with 3Com Corporation, Ridge Computers and Hewlett-Packard Company.Since January2009, Ms. Bruner has served on the board of directors and the audit committee of Brocade Communications Systems, Inc.Ms. Bruner holds a B.A. degree in Economics from the University of California, Los Angeles and an M.B.A. degree from Santa Clara University. Yoram Cedar has been our Executive Vice President and Chief Technology Officer since October 2010.He has previously served as our Executive Vice President of OEM Business and Corporate Engineering,Executive Vice President of Mobile Business and Corporate Engineeringand Senior Vice President of Engineering and Emerging Market Business Development.Mr. Cedar began his career at SanDisk in 1998 when he joined as Vice President of Systems Engineering.He has more than 30years of experience in managing large Mobile and OEM businesses as well as design and engineering management of electronic systems, product definition, marketing and development of removable and embedded flash-based semiconductors.Prior to SanDisk, he was Vice President of New Business Development at Waferscale Integration, Inc.Mr. Cedar earned B.S. and M.S. degrees in Electrical Engineering and Computer Architecture from Technion, Israel Institute of Technology, Haifa, Israel. Jim Brelsford has been our Chief Legal Officer and Senior Vice President of IP Licensing since January2010.He joined us in August 2007 as Senior Vice President and General Counsel.Before joining us, he was Executive Vice President of Business and Corporate Development, and prior to that, General Counsel, at Hands-On-Mobile, Inc.Previously, Mr. Brelsford was a partner with Jones Day, Perkins Coie, and Steinhart & Falconer.Mr. Brelsford holds a B.A. degree in political science from the University of Alaska and a J.D. degree from the University of California, Davis. Sumit Sadana has been our Senior Vice President and Chief Strategy Officer since April 2010.Previously, he was President of Sunrise Capital LLC.Prior to that, Mr. Sadana was Senior Vice President of Strategy and Business Development as well as Chief Technology Officer at Freescale Semiconductor.He started his career at International Business Machines Corporation where he held several hardware design, software development, operations, strategic planning, business development and general management roles.Mr. Sadana holds a B.S. degree in Electrical Engineering from the Indian Institute of Technology (IIT), Kharagpur and a M.S. degree in Electrical Engineering from Stanford University.He is currently on the board of directors for The Miracle Foundation. 12 Table of Contents ITEM 1A. RISK FACTORS Our operating results may fluctuate significantly, which may adversely affect our financial condition and our stock price.Our quarterly and annual operating results have fluctuated significantly in the past and we expect that they will continue to fluctuate in the future.Our results of operations are subject to fluctuations and other risks, including, among others: competitive pricing pressures, resulting in lower average selling prices and lower or negative product gross margins; unpredictable or changing demand for our products, particularly for certain form factors or capacities, or the mix of X2 and X3; expansion of industry supply, including low-grade supply useable in limited markets, creating excess market supply, causing our average selling prices to decline faster than our costs; excess captive memory output or capacity which could result in write-downs for excess inventory, lower of cost or market charges, fixed costs associated with under-utilized capacity, or other consequences; increased memory component and other costs as a result of currency exchange rate fluctuations to the U.S. dollar, particularly with respect to the Japanese yen; lower than anticipated demand, including due to general economic weakness in our markets; insufficient supply from captive flash memory sources, inability to obtain non-captive flash memory supply of the right product mix with adequate margins and quality in the time frame necessary to meet demand, or inability to realize a positive margin on non-captive purchases; our license and royalty revenues may fluctuate or decline significantly in the future due to license agreement renewals, non-renewals, business performance of our licensees, or if licensees or we fail to perform on contractual obligations; inability to develop or unexpected difficulties or delays in developing, manufacturing with acceptable yields, or ramping, new technologies such as 24-nanometer or next generation process technology, X3 NAND memory architecture, 3D Read/Write, Extreme Ultra-Violet lithography, or other advanced alternative technologies; inability to adequately invest in future technologies and products while managing operating expenses and profit margins; insufficient non-memory materials or capacity from our suppliers and contract manufacturers to meet demand or increases in the cost of non-memory materials or capacity; inability to maintain or grow our sales of our non-branded products, wafers and components, or potential loss of branded product sales as a result; insufficient assembly and test capacity from our Shanghai facility or our contract manufacturers, labor unrest, strikes or other disruptions in operations at any of these facilities; timing, volume and cost of wafer production from Flash Ventures as impacted by fab start-up delays and costs, technology transitions, lower than expected yields or production interruptions; difficulty in forecasting and managing inventory levels due to noncancelable contractual obligations to purchase materials, such as custom non-memory materials, and the need to build finished product in advance of customer purchase orders; disruption in the manufacturing operations of suppliers, including suppliers of sole-sourced components; potential delays in the emergence of new markets and products for NAND-based flash memory, such as SSDs, or lack of acceptance of our products by our OEM customers or consumers; inability to enhance current products or develop new products on a timely basis; timing of sell-through and the financial liquidity and strength of our distributors and retail customers; errors or defects in our products caused by, among other things, errors or defects in the memory or controller components, including memory and non-memory components we procure from third-party suppliers; and the other factors described under “Risk Factors” and elsewhere in this report. 13 Table of Contents We require an adequate level of product gross margins to continue to invest in our business.Our ability to generate sufficient product gross margin and profitability to invest in our business depends in part on industry and our supply/demand balance, our ability to reduce cost per gigabyte at an equal or higher rate than the price decline per gigabyte, our ability to develop new products and technologies, the rate of growth of our target markets, the competitive position of our products, the continued acceptance of our products by our customers, and our ability to manage expenses.For example, we experienced negative product gross margins for fiscal year 2008 and the first quarter of fiscal year 2009 due to sustained aggressive industry price declines as well as inventory charges primarily due to lower of cost or market write downs.Since the second half of 2010, we have invested in expanded wafer capacity in Flash Alliance.In July2010, we and Toshiba entered into an agreement to create Flash Forward to operate a 300-millimeter wafer fabrication facility in Fab 5, with initial NAND production scheduled for the third quarter of our fiscal year 2011.We will need an adequate level of product gross margins to sufficiently fund these capital expansions.If we fail to maintain adequate product gross margins and profitability, our business and financial condition would be harmed and we may have to reduce, curtail or terminate certain business activities, including funding technology development and capacity expansion. Competitive pricing pressures and excess supply have resulted in lower average selling prices and negative product gross margins in the past, and if we do not experience adequate price elasticity, our revenues may decline.For more than a year through 2008, the NAND flash memory industry was characterized by supply exceeding demand, which led to significant declines in average selling prices.Price declines exceeded our cost declines in fiscal years 2008, 2007 and 2006.Significant price declines resulted in negative product gross margins in fiscal year 2008 and the first quarter of fiscal year 2009.Price declines may be influenced by, among other factors, supply exceeding demand, macroeconomic factors, technology transitions, conversion of industry DRAM capacity to NAND, and new technologies or other strategic actions taken by us or our competitors to gain market share.We, as well as other NAND manufacturers, have announced plans for new capacity expansion primarily beginning in the second half of 2011.If capacity grows at a faster rate than market demand, the industry could again experience significant price declines, which would negatively affect average selling prices, or we may incur adverse purchase commitments associated with under-utilization of Flash Ventures’ capacity, both of which would negatively impact our margins and operating results.Additionally, if our technology transitions take longer or are more costly than anticipated to complete, or our cost reductions fail to keep pace with the rate of price declines, our product gross margins and operating results will be harmed, which could lead to quarterly or annual net losses. Over our history, price decreases have generally been more than offset by increased unit demand and demand for products with increased storage capacity.However, in fiscal year 2008 and the first half of 2009, price declines outpaced unit and gigabyte growth resulting in reduced revenue as compared to prior comparable periods.There can be no assurance that current and future price reductions will result in sufficient demand for increased product capacity or unit sales, which could harm our revenues and margins. Sales to a small number of customers represent a significant portion of our revenues, and if we were to lose one of our major licensees or customers, or experience any material reduction in orders from any of our customers, our revenues and operating results would suffer.In fiscal years 2010, 2009 and 2008, revenues from our top 10 customers and licensees accounted for approximately 46%, 42% and 48% of our total revenues, respectively.All customers were individually less than 10% of our total revenues in fiscal years 2010 and 2009.In fiscal year 2008, Samsung accounted for 13% of our total revenues through a combination of license and royalty and product revenues.The composition of our major customer base has changed over time, including shifts between OEM and retail-based customers, and we expect fluctuations to continue as our markets and strategies evolve, which could make our revenues less predictable from period-to-period.If we were to lose one of our major customers or licensees, or experience any material reduction in orders from any of our customers or in sales of licensed products by our licensees, our revenues and operating results would suffer.If we fail to comply with the contractual terms of our significant customer contracts, the business covered under these contracts and our financial results may be harmed.Additionally, our license and royalty revenues may decline significantly in the future as our existing license agreements and patents expire or if licensees fail to perform on a portion or all of their contractual obligations.Our sales are generally made from standard purchase orders rather than long-term contracts.Accordingly, our customers may generally terminate or reduce their purchases from us at any time without notice or penalty. 14 Table of Contents Our revenues depend in part on the success of products sold by our OEM customers.A majority of our sales are to OEM customers.Most of our OEM customers bundle or embed our flash memory products with their products, such as mobile phones, GPS devices, tablets, and computers.We also sell wafers and components to some of our OEM customers, as well as non-branded products which are re-branded and distributed by certain OEM customers.Our sales to these customers are dependent upon the OEMs choosing our products over those of our competitors and on the OEMs’ ability to create, market and sell their products successfully in their markets.If our OEM customers are not successful selling their current or future products that include our products, or should they decide not to use our products, our results of operations and financial condition could be harmed.OEM manufacturers of consumer devices, including mobile phones and tablets continue to increase their usage of embedded flash storage.Our OEM revenue is dependent in part upon our embedded flash storage solutions meeting OEM product specifications and achieving design wins, including in new product categories such as tablets.Embedded flash storage solutions typically require lengthy customer product qualifications, which could slow the adoption of our latest technology transitions and thereby have a negative impact on our gross margins by limiting our ability to reduce costs.Also, since our embedded solutions are specifically qualified, we could be restricted from using non-captive supply, resulting in the potential need for further capital investment in our captive capacity.Recently, there have been numerous announcements of new devices such as tablets, the majority of which utilize NAND flash memory.There is a risk that not all tablets will gain market acceptance.If tablets or other product categories do not grow as anticipated, or we supply OEMs that are not successful in commercializing their products, we could build excess capacity for demand that does not materialize. In 2009, we began selling non-branded products, wafers and components to certain OEM customers.The sales to these OEMs could be more variable than the sales to our historical customer base, and these OEMs may be more inclined to switch to an alternative supplier based on short-term price fluctuations or the timing of product availability.Sales to these OEMs could also cause a decline in sales of our branded products.In addition, we sell certain customized products and if the intended customer does not purchase these products as scheduled, we may incur excess inventory or rework costs. Our business depends significantly upon sales through retailers and distributors, and if our retailers and distributors are not successful, we could experience reduced sales, substantial product returns or increased price protection, any of which would negatively impact our business, financial condition and results of operations.A significant portion of our sales is made through retailers, either directly or through distributors.Sales through these channels typically include rights to return unsold inventory and protection against price declines, as well as participation in various cooperative marketing programs.As a result, we do not recognize revenue until after the product has been sold through to the end user, in the case of sales to retailers, or to our distributors’ customers, in the case of sales to distributors.Price protection against declines in our selling prices has the effect of reducing our deferred revenues, and eventually our revenues.If our retailers and distributors are not successful, due to weak consumer retail demand caused by an economic downturn, competitive issues, decline in consumer confidence, or other factors, we could continue to experience reduced sales as well as substantial product returns or price protection claims, which would harm our business, financial condition and results of operations.Except in limited circumstances, we do not have exclusive relationships with our retailers or distributors and, therefore, must rely on them to effectively sell our products over those of our competitors.Certain of our retail and distributor partners are experiencing financial difficulty and prolonged negative economic conditions could cause liquidity issues for our retail and distributor customers and channels.For example, two of our North American retail customers, Circuit City Stores, Inc. and Ritz Camera Centers, Inc., filed for bankruptcy protection in 2008 and 2009, respectively.Negative changes in customer credit-worthiness; the ability of our customers to access credit; or the bankruptcy or shutdown of any of our significant retail or distribution partners would harm our revenue and our ability to collect outstanding receivable balances.In addition, we have certain retail customers to which we provide inventory on a consigned basis, and a bankruptcy or shutdown of these customers could preclude us from taking possession of our consigned inventory, which could result in inventory charges. Our inability to obtain sufficient flash memory supply could cause us to lose sales and market share and harm our operating results.We are currently experiencing significant growth in demand for our flash memory products, and demand from our customers may exceed the supply of captive and non-captive flash memory available to us.We are in the process of completing the expansion of Flash Alliance, and have announced the Flash Forward venture with Toshiba.However, it is uncertain whether additional supply provided by these expansions will enable us to meet expected demand.While we have various sources of non-captive supply, our purchases of non-captive supply may be limited due to the required advanced purchase order lead-times, the product mix available and the higher cost of this non-captive supply.Our inability to obtain supply to meet demand may cause us to lose sales, market share and corresponding profits, which would harm our operating results. 15 Table of Contents The future growth of our business depends on the development and performance of new markets and products for NAND-based flash memory.Our future growth is dependent on development of new markets, new applications and new products for NAND-based flash memory.Historically, the digital camera market provided the majority of our revenues; however the mobile phone market now represents approximately half of our product revenues.Other markets for flash memory include digital audio and video players, USB drives, tablets, GPS devices and SSDs.We cannot assure you that the use of flash memory in mobile handsets or other existing markets and products will develop and grow fast enough, or that new markets will adopt NAND flash technologies in general or our products in particular, to enable us to grow.Our revenue and future growth is also significantly dependent on international markets, and we may face difficulties entering or maintaining sales in some international markets.Some international markets are subject to a higher degree of commodity pricing or tariffs and import taxes than in the U.S., subjecting us to increased pricing and margin pressure. Our strategy of investing in captive manufacturing sources could harm us if our competitors are able to produce products at lower costs or if industry supply exceeds demand.We secure captive sources of NAND through our significant investments in manufacturing capacity.We believe that by investing in captive sources of NAND, we are able to develop and obtain supply at the lowest cost and access supply during periods of high demand.Our significant investments in manufacturing capacity require us to obtain and guarantee capital equipment leases and use available cash, which could be used for other corporate purposes.To the extent we secure manufacturing capacity and supply that is in excess of demand, or our cost is not competitive with other NAND suppliers, we may not achieve an adequate return on our significant investments and our revenues, gross margins and related market share may be harmed.For example, we recorded charges of $121million and $63million in fiscal year 2008 and the first quarter of fiscal year 2009, respectively, for adverse purchase commitments associated with under-utilization of Flash Ventures’ capacity. Our business and the markets we address are subject to significant fluctuations in supply and demand, and our commitments to Flash Ventures may result in periods of significant excess inventory.The start of production by Flash Alliance at the end of fiscal year 2007 and the ramp of production in fiscal year 2008 increased our captive supply and resulted in excess inventory.As a result, we restructured and reduced our total capacity at Flash Ventures in the first quarter of fiscal year 2009.However, since the second half of 2010, we have invested in expanded wafer capacity in Flash Alliance, and Flash Forward will further increase our captive memory supply beginning in the third quarter of fiscal year 2011.Increases in captive memory supply from these ventures could harm our business and results of operations if our committed supply exceeds demand for our products.The adverse effects could include, among other things, significant decreases in our product prices, significant excess, obsolete or lower of cost or market inventory write-downs or under-utilization charges, such as those we experienced in fiscal year 2008, which would harm our gross margins and could result in the impairment of our investments in Flash Ventures. We continually develop new applications, products, technologies and standards, which may not be widely adopted by consumers or, if adopted, may reduce demand for our older products; and our competitors seek to develop new standards which could reduce demand for our products.We continually devote significant resources to the development of new applications, products and standards and the enhancement of existing products and standards with higher memory capacities and other enhanced features.Any new applications, products, technologies, standards or enhancements we develop may not be commercially successful.The success of our new products is dependent on a number of factors, including market acceptance, OEM design wins, our ability to manage risks associated with new products and production ramp issues.New flash storage solutions, such as embedded flash drives and SSDs, that are designed for devices such as tablets, eReaders, notebooks and desktop computers are emerging rapidly and are expected to grow significantly in the coming years.We cannot guarantee that OEMs will adopt our solutions, that products that include our solutions will be successful or that these markets will grow as we anticipate.For certain solutions, such as SSDs, to be adopted widely, the cost of flash memory must still decline further so that the price point for the end consumer is compelling.In addition, we will need to develop new SSDs and other embedded flash solutions for mobile computing products and enterprise applications, and our current or new solutions must meet the specifications required to gain customer qualification and acceptance.Other products, such as slotMusic, slotRadio, slotVideo™ and our pre-loaded flash memory cards, may not gain market acceptance, and we may not be successful in penetrating the new markets that we target.Sony’s decision in 2010 to transition its future devices from the Memory Stick format to the SD format could harm our market share or margins since there are a greater number of competitors selling SD products. 16 Table of Contents New applications may require significant up-front investment with no assurance of long-term commercial success or profitability.As we introduce new standards or technologies, it can take time for these new standards or technologies to be adopted, for consumers to accept and transition to these new standards or technologies and for significant sales to be generated, if at all. Competitors or other market participants could seek to develop new standards for flash memory products that, if accepted by device manufacturers or consumers, could reduce demand for our products.For example, certain handset manufacturers and flash memory chip producers are currently advocating and developing a new standard, referred to as Universal Flash Storage, commonly referred to as UFS, for flash memory cards used in mobile phones.Intel and Micron have also developed a new specification for a NAND flash interface, called Open NAND Flash Interface, commonly referred to as ONFI, which would be used primarily in computing devices.Broad acceptance of new standards and products may reduce demand for some of our products. Future alternative non-volatile storage technologies or other disruptive technologies could make NAND flash memory obsolete, and we may not have access to those new technologies on a cost-effective basis, or at all, which could harm our results of operations and financial condition.The pace at which NAND technology is transitioning to new generations is expected to slow due to inherent physical technology limitations.We currently expect to be able to continue to scale our NAND technology through a few additional generations, but beyond that there is no certainty that further technology scaling can be achieved cost effectively with the current NAND flash technology and architecture.We also continue to invest in future alternative technologies, particularly our 3D Read/Write technology, which we believe may be a viable alternative to NAND when NAND can no longer scale at a sufficient rate, or at all.However, even when NAND flash can no longer be further scaled, we expect NAND and potential alternative technologies to coexist for an extended period of time.There can be no assurance that we will be successful in developing 3D Read/Write technology or other technologies, or that we will be able to achieve the yields, quality or capacities to be cost competitive with existing or other alternative technologies. Others are developing alternative non-volatile technologies such as ReRAM, Memristor, vertical or stacked NAND, phase-change memory, charge-trap flash, and other technologies.Successful broad-based commercialization of one or more of these technologies could reduce the future revenue and profitability of NAND flash technology and could supplant the potential alternative 3D Read/Write technology that we are developing.In addition, we generate license and royalty revenues from NAND technology and we own intellectual property for 3D Read/Write technology, and if NAND is replaced by a technology other than 3D Read/Write, our ability to generate license and royalty revenues would be reduced.Also, we may not have access to or we may have to pay royalties to access alternative technologies that we do not develop internally. Alternative storage solutions such as cloud storage, enabled by high bandwidth wireless or internet-based storage, could reduce the need for physical flash storage within electronic devices.These alternative technologies could negatively impact the overall market for flash-based products, which could seriously harm our results of operations. We face competition from numerous manufacturers and marketers of products using flash memory, as well as from manufacturers of new and alternative technologies, and if we cannot compete effectively, our results of operations and financial condition will suffer.Our competitors include many large companies that may have greater advanced wafer manufacturing capacity, substantially greater financial, technical, marketing and other resources and more diversified businesses than we do, which may allow them to produce flash memory chips in high volumes at low costs and to sell these flash memory chips themselves or to our flash card competitors at a low cost.Some of our competitors may sell their flash memory chips at or below their true manufacturing costs to gain market share and to cover their fixed costs.Such practices occurred in the DRAM industry during periods of excess supply and resulted in substantial losses in the DRAM industry.Our primary semiconductor competitors include Hynix, Intel, Micron, Samsung and Toshiba.These current and future competitors produce or could produce alternative flash or other memory technologies that compete against our NAND flash memory technology or our alternative technologies, which may reduce demand or accelerate price declines for NAND.Furthermore, the future rate of scaling of the NAND flash technology design that we employ may slow down significantly, which would slow down cost reductions that are fundamental to the adoption of flash memory technology in new applications.If the scaling of NAND flash technology slows down or alternative technologies prove to be more economical, our business would be harmed, and our investments in captive fabrication facilities could be impaired.Our cost reduction activities are dependent in part on the purchase of new specialized manufacturing equipment, and if this equipment is not generally available or is allocated to our competitors, our ability to reduce costs could be limited. 17 Table of Contents We also compete with flash memory card manufacturers and resellers.These companies purchase or have a captive supply of flash memory components and assemble memory cards.Our primary competitors currently include, among others, A-DATA, Buffalo, CN Memory, Dane-Elec, Dexxxon Digital Storage, Inc., dba Emtec Electronics, or EMTEC, Kodak, Elecom, FUJI, Gemalto, Hagiwara, Hama, Hynix, Imation, Memorex, I-O Data, Kingmax, Kingston, Lexar, Netac, Panasonic, PNY, PQI, RITEK, Samsung, Sony, STMicroelectronics, Toshiba, Transcend, and Verbatim. Some of our competitors have substantially greater resources than we do, have well recognized brand names or have the ability to operate their business on lower margins than we do.The success of our competitors may adversely affect our future revenues or margins and may result in the loss of our key customers.For example, Toshiba and other manufacturers have increased their market share of flash memory cards for mobile phones, including the microSD card, which have been a significant driver of our growth.In the digital audio market, we face competition from well established companies such as Apple, ARCHOS, Coby, Creative, Philips, Microsoft, Samsung and Sony.In the USB flash drive market, we face competition from a large number of competitors, including EMTEC, Hynix, Imation, Kingston, Lexar, Memorex, PNY, Sony and Verbatim.In the market for SSDs, we face competition from large NAND flash producers such as Intel, Samsung and Toshiba, as well as from hard drive manufacturers, such as Seagate, Samsung, Western Digital and others, who have established relationships with computer manufacturers.We also face competition from third-party SSD solutions providers such as A-DATA, Kingston, Phison Electronics Corporation, STEC and Transcend. We sell flash memory in the form of white label cards, wafers or components to certain companies who sell flash products that may ultimately compete with our branded products in the retail or OEM channels.This could harm our branded market share and reduce our sales and profits. Furthermore, many companies are pursuing new or alternative technologies or alternative forms of NAND, such as phase-change and charge-trap flash technologies which may compete with NAND flash memory.New or alternative technologies, if successfully developed by our competitors, and we are unable to scale our technology on an equivalent basis, could provide an advantage to these competitors. These new or alternative technologies may enable products that are smaller, have a higher capacity, lower cost, lower power consumption or have other advantages.If we cannot compete effectively, our results of operations and financial condition will suffer. We believe that our ability to compete successfully depends on a number of factors, including: price, quality and on-time delivery of products; product performance, availability and differentiation; success in developing new applications and new market segments; sufficient availability of cost-efficient supply; efficiency of production; ownership and monetization of intellectual property rights; timing of new product announcements or introductions; the development of industry standards and formats; the number and nature of competitors in a given market; and general market and economic conditions. There can be no assurance that we will be able to compete successfully in the future. 18 Table of Contents Our license and royalty revenues may fluctuate or decline significantly in the future due to license agreement renewals or if licensees fail to perform on a portion or all of their contractual obligations.If our existing licensees do not renew their licenses upon expiration and we are not successful in signing new licensees in the future, our license revenue, profitability, and cash provided by operating activities would be harmed.For example, in the first quarter of fiscal year 2010, our license and royalty revenues decreased sequentially primarily due to a new license agreement with Samsung that was effective in the third quarter of fiscal 2009, and contains a lower effective royalty rate compared to the previous license agreement.To the extent that we are unable to renew license agreements under similar terms or at all, our financial results would be harmed by the reduced license and royalty revenue and we may incur significant patent litigation costs to enforce our patents against these licensees.If our licensees or we fail to perform on contractual obligations, we may incur costs to enforce the terms of our licenses and there can be no assurance that our enforcement and collection efforts will be effective.If we license new intellectual property, or IP, from third-parties or existing licensees, we may be required to pay license fees, royalty payments, or offset existing license revenues.In addition, we may be subject to disputes, claims or other disagreements on the timing, amount or collection of royalties or license payments under our existing license agreements. Under certain conditions, the Flash Ventures’ master equipment lease obligations could be accelerated, which would harm our business, results of operations, cash flows, and liquidity. Flash Ventures’ master lease agreements contain customary covenants for Japanese lease facilities.In addition to containing customary events of default related to Flash Ventures that could result in an acceleration of Flash Ventures’ obligations, the master lease agreements contain an acceleration clause for certain events of default related to us as guarantor, including, among other things, our failure to maintain a minimum stockholders’ equity of at least $1.51billion, and our failure to maintain a minimum corporate rating of either BB- from S&P or Moody’s Corporation, or Moody’s, or a minimum corporate rating of BB+ from Rating & Investment Information, Inc., or R&I.As of January2, 2011, Flash Ventures were in compliance with all of their master lease covenants.As of January2, 2011, our R&I credit rating was BBB, three notches above the required minimum corporate rating threshold for R&I and our S&P credit rating was BB-, which is the required minimum corporate rating threshold for S&P. If both S&P and R&I were to downgrade our credit rating below the minimum corporate rating threshold, Flash Ventures would become non-compliant with certain covenants under its master equipment lease agreements and would be required to negotiate a resolution to the non-compliance to avoid acceleration of the obligations under such agreements.Such resolution could include, among other things, supplementary security to be supplied by us, as guarantor, or increased interest rates or waiver fees, should the lessors decide they need additional collateral or financial consideration.If an event of default occurs and if we fail to reach a resolution, we may be required to pay a portion or the entire outstanding lease obligations up to $879million, based upon the exchange rate at January2, 2011, covered by our guarantee under the Flash Ventures master lease agreements, which would significantly reduce our cash position and may force us to seek additional financing, which may or may not be available. Our financial performance depends significantly on worldwide economic conditions and the related impact on levels of consumer spending, which have deteriorated in many countries and regions, including the U.S., and may not recover in the foreseeable future.Demand for our products is adversely affected by negative macroeconomic factors affecting consumer spending.The tightening of consumer credit, low level of consumer liquidity, and volatility in credit and equity markets have weakened consumer confidence and decreased consumer spending primarily in the U.S. and European retail markets.These and other economic factors have reduced demand growth for our products and harmed our business, financial condition and results of operations, and to the extent such economic conditions continue, they could cause further harm to our business, financial condition and results of operations. 19 Table of Contents The semiconductor industry is subject to significant downturns that have harmed our business, financial condition and results of operations in the past and may do so in the future.The semiconductor industry is highly cyclical and is characterized by constant and rapid technological change, rapid product obsolescence, price declines, evolving standards, short product life cycles and wide fluctuations in product supply and demand.The industry has experienced significant downturns, often in connection with, or in anticipation of, maturing product cycles of both semiconductor companies and their customers’ products and declines in general economic conditions.The flash memory industry has recently experienced significant excess supply, reduced demand, high inventory levels, and accelerated declines in selling prices.If we again experience oversupply of NAND flash products, we may be forced to hold excessive inventory, sell our inventory below cost, and record inventory write-downs, all of which would place additional pressure on our results of operation and our cash position. We depend on Flash Ventures and third parties for silicon supply and any disruption or shortage in our supply from these sources will reduce our revenues, earnings and gross margins.All of our flash memory products require silicon supply for the memory and controller components.The substantial majority of our flash memory is currently supplied by Flash Ventures and to a much lesser extent by third-party silicon suppliers.Any disruption or shortage in supply of flash memory from our captive or non-captive sources would harm our operating results. The risks of supply disruption are magnified at Toshiba’s Yokkaichi, Japan operations, where Flash Ventures are operated and Toshiba’s foundry capacity is located.Earthquakes and power outages have resulted in production line stoppages and loss of wafers in Yokkaichi, and similar stoppages and losses may occur in the future.For example, in the first quarter of fiscal year 2006, a brief power outage occurred at Fab 3, which resulted in a loss of wafers and significant costs associated with bringing the fab back on line.In the fourth quarter of fiscal year 2010, a brief power fluctuation occurred that caused a disruption in operations at both Fab 3 and Fab 4, resulting in a loss of wafers and costs associated with bringing the fabs back on line.In addition, the Yokkaichi location is often subject to earthquakes, which could result in production stoppage, a loss of wafers and the incurrence of significant costs.Moreover, Toshiba’s employees that produce Flash Ventures’ products are covered by collective bargaining agreements and any strike or other job action by those employees could interrupt our wafer supply from Flash Ventures.If we have disruption in our captive wafer supply or if our non-captive sources fail to supply wafers in the amounts and at the times we expect, or we do not place orders with sufficient lead time to receive non-captive supply, we may not have sufficient supply to meet demand and our operating results could be harmed. Currently, our controller wafers are manufactured by third-party foundries.Any disruption in the manufacturing operations of our controller wafer vendors would result in delivery delays, harm our ability to make timely shipments of our products and harm our operating results until we could qualify an alternate source of supply for our controller wafers, which could take several quarters to complete. In times of significant growth in global demand for flash memory, demand from our customers may outstrip the supply of flash memory and controllers available to us from our current sources.If our silicon vendors are unable to satisfy our requirements on competitive terms or at all, we may lose potential sales and market share, and our business, financial condition and operating results may suffer.Any disruption or delay in supply from our silicon sources could significantly harm our business, financial condition and results of operations. 20 Table of Contents We and our suppliers rely upon certain rare earth materials that are necessary for the manufacturing of our products, and our business could be harmed if we or our suppliers experience shortages or delays of these rare earth materials.Certainrare earth materials are critical to the manufacture of some of our products.We and/or our suppliers acquire these materials from a number of countries, including the People’s Republic of China.We cannot predict whether the government of China or any other nation will impose regulations, quotas or embargoes upon the materials incorporated into our products that would restrict the worldwide supply of such materials or increase their cost.If China or any other major supplier were to restrict the supply available to us or our suppliers or increase the cost of the materials used in our products, we could experience a shortage in supply or an increase in production costs, which would harm our results of operations. Increased captive memory supply from Flash Forward may not produce results as expected.In July 2010, we and Toshiba entered into an agreement to create Flash Forward to operate in Fab 5, of which we will own 49.9% and Toshiba will own 50.1%.Fab 5 is designed to be built in two phases.The Phase 1 building shell is expected to be completed in the second quarter of calendar year 2011, after which equipment outfitting is expected to begin, with initial NAND production scheduled for the third quarter of our fiscal year 2011.However, if this new venture does not commence production as planned or does not meet anticipated manufacturing output, we maynot have sufficient supply to meet demand, which maylead to a loss in market share and potential revenue growth.Conversely, this new venture with Toshiba could harm our business and results of operations if our committed supply exceeds demand for our products.The adverse effects from excess supply could include significant decreases in our product prices, significant excess, obsolete or lower of cost or market inventory write-downs, and the impairment of our investment in this new venture with Toshiba.Any future excess or shortage of supply could harm our business, financial condition and results of operations.In addition, because all of the Flash Ventures are located in close proximity, any risk of supply disruption at Toshiba’s Yokkaichi, Japan operations mayimpact all of our ventures with Toshiba, including this new venture, which could impact all of our captive memory wafer supply. If actual manufacturing yields are lower than our expectations, this may result in increased costs and product shortages.The fabrication of our products requires wafers to be produced in a highly controlled and ultra-clean environment.Semiconductor manufacturing yields and product reliability are a function of both design and manufacturing process technology, and production delays may be caused by equipment malfunctions, fabrication facility accidents or human error.Yield problems may not be identified during the production process or improved until an actual product is manufactured and can be tested.We have, from time-to-time, experienced yields that have adversely affected our business and results of operations.On more than one occasion, we have experienced adverse yields when we have transitioned to new generations of products.If actual yields are low, we will experience higher costs and reduced product supply, which could harm our business, financial condition and results of operations.For example, if the production ramp and/or yield of X2 and X3 NAND technology on the latest process node does not increase as expected, our cost competitiveness would be harmed, we may not have adequate supply or the right product mix to meet demand, and our business, financial condition and results of operations will be harmed. We depend on our captive assembly and test manufacturing facility in China and our business could be harmed if this facility does not perform as planned.Our reliance on our captive assembly and test manufacturing facility near Shanghai, China has increased significantly and we now utilize this factory to satisfy a significant portion of our assembly and test requirements, to produce products with leading-edge technologies such as multi-stack die packages and to provide order fulfillment to certain locations.In addition, our Shanghai facility is responsible for packaging and shipping our retail products within Asia and Europe.Any delays or interruptions in production or the ability to ship product, or issues with manufacturing yields at our captive facility could harm our results of operations and financial condition.Furthermore, if we were to experience labor unrest, or strikes, or if wages were to increase, our ability to produce and ship products could be impaired and we could experience higher labor costs, which could harm our results of operations, financial condition, and liquidity. 21 Table of Contents We depend on our third-party subcontractors and our business could be harmed if our subcontractors do not perform as planned.We rely on third-party subcontractors for a portion of our wafer testing, chip assembly, product assembly, product testing and order fulfillment.From time-to-time, our subcontractors have experienced difficulty meeting our requirements.If we are unable to increase the amount of capacity allocated to us from our current subcontractors or qualify and engage additional subcontractors, we may not be able to meet demand for our products.We do not have long-term contracts with some of our existing subcontractors.We do not have exclusive relationships with any of our subcontractors and, therefore, cannot guarantee that they will devote sufficient resources to manufacturing our products.We are not able to directly control product delivery schedules.Furthermore, we manufacture on a turnkey basis with some of our subcontractors.In these arrangements, we do not have visibility and control of their inventories of purchased parts necessary to build our products or of the progress of our products through their assembly line.Any significant problems that occur at our subcontractors, or their failure to perform at the level we expect, could lead to product shortages or quality assurance problems, either of which would have adverse effects on our operating results. In transitioning to new processes, products and silicon sources, we face production and market acceptance risks that may cause significant product delays, cost overruns or performance issues that could harm our business.Successive generations of our products have incorporated semiconductors with greater memory capacity per chip.The transition to new generations of products, such as products containing 24-nanometer and smaller process technologies and/or X3 and X4 NAND technologies, is highly complex and requires new controllers, new test procedures, potentially new equipment and modifications to numerous aspects of any manufacturing processes, as well as extensive qualification of the new products by our OEM customers and us.If we fail to achieve OEM design wins with new technologies such as the use of X3 in embedded mobile applications, we may be unable to achieve the cost structure required to support our profit objectives.There can be no assurance that technology transitions will occur on schedule, at the yields or costs that we anticipate, or that they will meet the specifications of certain customers or products.If Flash Ventures encounters difficulties in transitioning to new technologies, our cost per gigabyte may not remain competitive with the costs achieved by other flash memory producers, which would harm our gross margins and financial results.In addition, we could face design, manufacturing and equipment challenges when transitioning to the next generation of technologies beyond NAND.Any material delay in a development or qualification schedule could delay deliveries and harm our operating results.We have periodically experienced significant delays in the development and volume production ramp-up of our products.Similar delays could occur in the future and could harm our business, financial condition and results of operations. Our products may contain errors or defects, which could result in the rejection of our products, product recalls, damage to our reputation, lost revenues, diverted development resources and increased service costs and warranty claims and litigation.Our products are complex, must meet stringent user requirements, may contain errors or defects and the majority of our products provide a warranty period, which ranges up to tenyears.Generally, our OEM customers have more stringent requirements than other customers and increases in OEM product revenue could require additional cost to test products or increase service costs and warranty claims.Errors or defects in our products may be caused by, among other things, errors or defects in the memory or controller components, including components we procure from non-captive sources.In addition, the substantial majority of our flash memory is supplied by Flash Ventures, and if the wafers contain errors or defects, our overall supply could be adversely affected.These factors could result in the rejection of our products, damage to our reputation, lost revenues, diverted development resources, increased customer service and support costs, indemnification of our customer’s product recall costs, warranty claims and litigation.We record an allowance for warranty and similar costs in connection with sales of our products, but actual warranty and similar costs may be significantly higher than our recorded estimate and result in an adverse effect on our results of operations and financial condition. 22 Table of Contents Our new products have, from time-to-time, been introduced with design and production errors at a rate higher than the error rate in our established products.We must estimate warranty and similar costs for new products without historical information and actual costs may significantly exceed our recorded estimates.Warranty and similar costs may be even more difficult to estimate as we increase our use of non-captive supply.Underestimation of our warranty and similar costs would have an adverse effect on our results of operations and financial condition. Certain of our products contain encryption or security algorithms to protect third-party content and user-generated data stored on our products.To the extent our products are hacked or the encryption schemes are compromised, this could harm our business or cause us financial harm by hurting our reputation, requiring us to employ additional resources to fix the errors or defects.This could potentially impact future collaboration with content providers or lead to product returns and/or claims against us due to actual or perceived vulnerabilities. From time-to-time, we overestimate our requirements and build excess inventory, or underestimate our requirements and have a shortage of supply, either of which could harm our financial results.The majority of our products are sold directly or indirectly into consumer markets, which are difficult to accurately forecast.Also, a substantial majority of our quarterly sales are from orders received and fulfilled in that quarter.Additionally, we depend upon timely reporting from our retail and distributor customers as to their inventory levels and sales of our products in order to forecast demand for our products.We have in the past significantly over-forecasted or under-forecasted actual demand for our products.The failure to accurately forecast demand for our products will result in lost sales or excess inventory, both of which will harm our business, financial condition and results of operations.In addition, we may increase our inventory in anticipation of increased demand or as captive wafer capacity ramps.If demand does not materialize, we may be forced to write-down excess inventory or write-down inventory to the lower of cost or market, as was the case in fiscal year 2008, which may harm our financial condition and results of operations. During periods of excess supply in the market for our flash memory products, we may lose market share to competitors who aggressively lower their prices.In order to remain competitive, we may be forced to sell inventory below cost.If we lose market share due to price competition or we must write-down inventory, our results of operations and financial condition could be harmed.Conversely, under conditions of tight flash memory supply, we may be unable to adequately increase our production volumes or secure sufficient supply in order to maintain our market share.In addition, longer than anticipated lead times for advanced semiconductor manufacturing equipment or higher than expected equipment costs could negatively impact our ability to meet our supply requirements or to reduce future production costs.If we are unable to maintain market share, our results of operations and financial condition could be harmed. Our ability to respond to changes in market conditions from our forecast is limited by our purchasing arrangements with our silicon sources.Some of these arrangements provide that the first three months of our rolling six-month projected supply requirements are fixed and we may make only limited percentage changes in the second three months of the period covered by our supply requirement projections. We have some non-silicon components which have long-lead times requiring us to place orders several months in advance of our anticipated demand.The extended period of time to secure these long-lead time parts increases our risk that forecasts will vary substantially from actual demand, which could lead to excess inventory or loss of sales. 23 Table of Contents We rely on our suppliers and contract manufacturers, some of which are the sole source of supply for our non-memory components, and capacity limitations or the absence of a back-up supplier exposes our supply chain to unanticipated disruptions or potential additional costs.We do not have long-term supply agreements with some of our suppliers and contract manufacturers.From time-to-time, certain materials may become difficult or more expensive to obtain, which could impact our ability to meet demand and could harm our profitability.Our business, financial condition and operating results could be significantly harmed by delays or reductions in shipments if we are unable to obtain sufficient quantities of these components or develop alternative sources of supply in a timely manner, or at all. Our global operations and operations at Flash Ventures and third-party subcontractors are subject to risks for which we may not be adequately insured.Our global operations are subject to many risks including errors and omissions, infrastructure disruptions, such as large-scale outages or interruptions of service from utilities or telecommunications providers, supply chain interruptions, third-party liabilities and fires or natural disasters.No assurance can be given that we will not incur losses beyond the limits of, or outside the scope of, coverage of our insurance policies.From time-to-time, various types of insurance have not been available on commercially acceptable terms or, in some cases, at all.We cannot assure you that in the future we will be able to maintain existing insurance coverage or that premiums will not increase substantially.We maintain limited insurance coverage and in some cases no coverage for natural disasters and sudden and accidental environmental damages as these types of insurance are sometimes not available or available only at a prohibitive cost.For example, our test and assembly facility in Shanghai, China, on which we have significant dependence, may not be adequately insured against all potential losses.Accordingly, we may be subject to an uninsured or under-insured loss in such situations.We depend upon Toshiba to obtain and maintain sufficient property, business interruption and other insurance for Flash Ventures.If Toshiba fails to do so, we could suffer significant unreimbursable losses, and such failure could also cause Flash Ventures to breach various financing covenants.In addition, we insure against property loss and business interruption resulting from the risks incurred at our third-party subcontractors; however, we have limited control as to how those sub-contractors run their operations and manage their risks, and as a result, we may not be adequately insured. We are exposed to foreign currency exchange rate fluctuations that could negatively impact our business, results of operations and financial condition.A significant portion of our business is conducted in currencies other than the U.S. dollar, which exposes us to adverse changes in foreign currency exchange rates.These exposures may change over time as our business and business practices evolve, and they could harm our financial results and cash flows.Our most significant exposure is related to our purchases of NAND flash memory from Flash Ventures, which are denominated in Japanese yen.For example, the Japanese yen has significantly appreciated relative to the U.S. dollar and this has increased our cost of NAND flash wafers, negatively impacting our gross margins and results of operations.In addition, our investments in Flash Ventures are denominated in Japanese yen and strengthening of the Japanese yen would increase the cost to us of future funding or increase our exposure to asset impairments.We also have foreign currency exposures related to certain non-U.S. dollar-denominated revenue and operating expenses in Europe and Asia.Additionally, we have exposures to emerging market currencies, which can be extremely volatile.An increase in the value of the U.S. dollar could increase the real cost to our customers of our products in those markets outside the U.S. where we sell in dollars, and a weakened U.S. dollar could increase local operating expenses and the cost of raw materials to the extent purchased in foreign currencies.We also have significant monetary assets and liabilities that are denominated in non-functional currencies. 24 Table of Contents We enter into foreign exchange forward and cross currency swap contracts to reduce the impact of foreign currency fluctuations on certain foreign currency assets and liabilities.In addition, we hedge certain anticipated foreign currency cash flows with foreign exchange forward and option contracts, primarily for Japanese yen-denominated inventory purchases.We generally have not hedged our future equity investments, distributions and loans denominated in Japanese yen related to Flash Ventures. Our attempts to hedge against currency risks may not be successful, resulting in an adverse impact on our results of operations.In addition, if we do not successfully manage our hedging program in accordance with current accounting guidelines, we may be subject to adverse accounting treatment of our hedging program, which could harm our results of operations.There can be no assurance that this hedging program will be economically beneficial to us.Further, the ability to enter into foreign exchange contracts with financial institutions is based upon our available credit from such institutions and compliance with covenants and other restrictions.Operating losses, third party downgrades of our credit rating or instability in the worldwide financial markets could impact our ability to effectively manage our foreign currency exchange rate risk, which could harm our business, results of operations and financial condition. We may need to raise additional financing, which could be difficult to obtain, and which if not obtained in satisfactory amounts may prevent us from funding Flash Ventures, developing or enhancing our products, taking advantage of future opportunities, growing our business or responding to competitive pressures or unanticipated industry changes, any of which could harm our business.We currently believe that we have sufficient cash resources to fund our operations as well as our anticipated investments in Flash Ventures for at least the next twelve months; however, we may decide to raise additional funds to maintain the strength of our balance sheet, and we cannot be certain that we will be able to obtain additional financing on favorable terms, if at all.The current worldwide financing environment is challenging, which could make it more difficult for us to raise funds on reasonable terms, or at all.From time-to-time, we may decide to raise additional funds through equity, public or private debt, or lease financings.If we issue additional equity securities, our stockholders will experience dilution and the new equity securities may have rights, preferences or privileges senior to those of existing holders of common stock.If we raise funds through debt or lease financing, we will have to pay interest and may be subject to restrictive covenants, which could harm our business.If we cannot raise funds on acceptable terms, if and when needed, our credit rating may be downgraded, and we may not be able to develop or enhance our technology or products, fulfill our obligations to Flash Ventures, take advantage of future opportunities, grow our business or respond to competitive pressures or unanticipated industry changes, any of which could harm our business. We may be unable to protect our intellectual property rights, which would harm our business, financial condition and results of operations.We rely on a combination of patents, trademarks, copyright and trade secret laws, confidentiality procedures and licensing arrangements to protect our intellectual property rights.In the past, we have been involved in significant and expensive disputes regarding our intellectual property rights and those of others, including claims that we may be infringing third-parties’ patents, trademarks and other intellectual property rights.We expect that we will be involved in similar disputes in the future. 25 Table of Contents We cannot assure you that: any of our existing patents will continue to be held valid, if challenged; patents will be issued for any of our pending applications; any claims allowed from existing or pending patents will have sufficient scope or strength; our patents will be issued in the primary countries where our products are sold in order to protect our rights and potential commercial advantage; or any of our products or technologies do not infringe on the patents of other companies. In addition, our competitors may be able to design their products around our patents and other proprietary rights.We also have patent cross-license agreements with several of our leading competitors.Under these agreements, we have enabled competitors to manufacture and sell products that incorporate technology covered by our patents.While we obtain license and royalty revenue or other consideration for these licenses, if we continue to license our patents to our competitors, competition may increase and may harm our business, financial condition and results of operations. There are both flash memory producers and flash memory card manufacturers who we believe may require a license from us.Enforcement of our rights often requires litigation.If we bring a patent infringement action and are not successful, our competitors would be able to use similar technology to compete with us.Moreover, the defendant in such an action may successfully countersue us for infringement of their patents or assert a counterclaim that our patents are invalid or unenforceable.If we do not prevail in the defense of patent infringement claims, we could be required to pay substantial damages, cease the manufacture, use and sale of infringing products, expend significant resources to develop non-infringing technology, discontinue the use of specific processes, or obtain licenses to the technology infringed. For example, on October24, 2007, we initiated two patent infringement actions in the United States District Court for the Western District of Wisconsin and one action in the United States International Trade Commission, or ITC, against certain companies that manufacture, sell and import USB flash drives, CFcards, multimedia cards, MP3/media players and/or other removable flash storage products.In this ITC action, an Initial Determination was issued in April2009 and a Final Determination was issued in October2009 finding non-infringement of certain accused flash memory products.There can be no assurance that we will be successful in future patent infringement actions or that the validity of the asserted patents will be preserved or that we will not face counterclaims of the nature described above. 26 Table of Contents We and certain of our officers are at times involved in litigation, including litigation regarding our intellectual property rights or those of third parties, which may be costly, may divert the efforts of our key personnel and could result in adverse court rulings, which could materially harm our business.We are often involved in a number of lawsuits, including among others, several cases involving our patents and the patents of third parties.We are the plaintiff in some of these actions and the defendant in other of these actions.Some of the actions seek injunctions against the sale of our products and/or substantial monetary damages, which if granted or awarded, could have a material adverse effect on our business, financial condition and results of operations. We and numerous other companies have been sued in the United States District Court of the Northern District of California in purported consumer class actions alleging a conspiracy to fix, raise, maintain or stabilize the pricing of flash memory, and concealment thereof, in violation of state and federal laws.The lawsuits purport to be on behalf of classes of purchasers of flash memory.The lawsuits seek restitution, injunction and damages, including treble damages, in an unspecified amount.We are unable to predict the outcome of these lawsuits and investigations.The cost of discovery and defense in these actions as well as the final resolution of these alleged violations of antitrust laws could result in significant liability and expense and may harm our business, financial condition and results of operations. Litigation is subject to inherent risks and uncertainties that may cause actual results to differ materially from our expectations.Factors that could cause litigation results to differ include, but are not limited to, the discovery of previously unknown facts, changes in the law or in the interpretation of laws, and uncertainties associated with the judicial decision-making process.If we receive an adverse judgment in any litigation, we could be required to pay substantial damages and/or cease the manufacture, use and sale of products.Litigation, including intellectual property litigation, can be complex, can extend for a protracted period of time, can be very expensive, and the expense can be unpredictable.Litigation initiated by us could also result in counter-claims against us, which could increase the costs associated with the litigation and result in our payment of damages or other judgments against us.In addition, litigation may divert the efforts and attention of some of our key personnel. From time-to-time, we have sued, and may in the future sue, third parties in order to protect our intellectual property rights.Parties that we have sued and that we may sue for patent infringement may countersue us for infringing their patents.If we are held to infringe the intellectual property or related rights of others, we may need to spend significant resources to develop non-infringing technology or obtain licenses from third parties, but we may not be able to develop such technology or acquire such licenses on terms acceptable to us, or at all.We may also be required to pay significant damages and/or discontinue the use of certain manufacturing or design processes.In addition, we or our suppliers could be enjoined from selling some or all of our respective products in one or more geographic locations.If we or our suppliers are enjoined from selling any of our respective products, or if we are required to develop new technologies or pay significant monetary damages or are required to make substantial royalty payments, our business would be harmed. 27 Table of Contents We may be obligated to indemnify our current or former directors or employees, or former directors or employees of companies that we have acquired, in connection with litigation or regulatory investigations.These liabilities could be substantial and may include, among other things, the costs of defending lawsuits against these individuals; the cost of defending shareholder derivative suits; the cost of governmental, law enforcement or regulatory investigations; civil or criminal fines and penalties; legal and other expenses; and expenses associated with the remedial measures, if any, which may be imposed. We continually evaluate and explore strategic opportunities as they arise, including business combinations, strategic partnerships, collaborations, capital investments and the purchase, licensing or sale of assets.Potential continuing uncertainty surrounding these activities may result in legal proceedings and claims against us, including class and derivative lawsuits on behalf of our stockholders.We may be required to expend significant resources, including management time, to defend these actions and could be subject to damages or settlement costs related to these actions. Moreover, from time-to-time, we agree to indemnify certain of our suppliers and customers for alleged patent infringement.The scope of such indemnity varies but generally includes indemnification for direct and consequential damages and expenses, including attorneys’ fees.We may, from time-to-time, be engaged in litigation as a result of these indemnification obligations.Third-party claims for patent infringement are excluded from coverage under our insurance policies.A future obligation to indemnify our customers or suppliers may have a material adverse effect on our business, financial condition and results of operations. For additional information concerning legal proceedings, including the examples set forth above, see Part I, Item 3, “Legal Proceedings.” We may be unable to license, or license at a reasonable cost, intellectual property to or from third parties as needed, which could expose us to liability for damages, increase our costs or limit or prohibit us from selling products.If we incorporate third-party technology into our products or if we are found to infringe others’ intellectual property, we could be required to license intellectual property from a third party.We may also need to license some of our intellectual property to others in order to enable us to obtain important cross-licenses to third-party patents.We cannot be certain that licenses will be offered when we need them, that the terms offered will be acceptable, or that these licenses will help our business.If we do obtain licenses from third parties, we may be required to pay license fees, royalty payments, or offset license revenues.In addition, if we are unable to obtain a license that is necessary to manufacture our products, we could be required to suspend the manufacture of products or stop our product suppliers from using processes that may infringe the rights of third parties.We may not be successful in redesigning our products, or the necessary licenses may not be available under reasonable terms. Price increases could reduce our overall product revenues and harm our financial position.In the first half of fiscal year 2009, we increased prices in order to improve profitability.Price increases can result in reduced growth, or even an absolute reduction, in gigabyte demand.For example, in the second quarter of fiscal year 2009, our average selling price per gigabyte increased 12% and our gigabytes sold decreased 7%, both on a sequential basis.In the future, if we raise prices, our product revenues may be harmed and we may have excess inventory. 28 Table of Contents Changes in the seasonality of our business may result in our inability to accurately forecast our product purchase requirements.Sales of our products in the consumer electronics market are subject to seasonality.For example, sales have typically increased significantly in the fourth quarter of each fiscal year, sometimes followed by significant declines in the first quarter of the following fiscal year.Changes in seasonality make it more difficult for us to forecast our business, especially in the current global economic environment and its corresponding decline in consumer confidence, which may impact typical seasonal trends.Changes in the product or channel mix of our business can also impact seasonal patterns, adding to complexity in forecasting demand.If our forecasts are inaccurate, we may lose market share or procure excess inventory or inappropriately increase or decrease our operating expenses, any of which could harm our business, financial condition and results of operations.This seasonality also may lead to higher volatility in our stock price, the need for significant working capital investments in receivables and inventory and our need to build inventory levels in advance of our most active selling seasons. Because of our international business and operations, we must comply with numerous international laws and regulations, and we are vulnerable to political instability and other risks related to international operations.Currently, a large portion of our revenues are derived from our international operations, and all of our products are produced overseas in China, Japan and Taiwan.We are, therefore, affected by the political, economic, labor, environmental, public health and military conditions in these countries.For example, China does not currently have a comprehensive and highly developed legal system, particularly with respect to the protection of intellectual property rights.This results, among other things, in the prevalence of counterfeit goods in China.The enforcement of existing and future laws and contracts remains uncertain, and the implementation and interpretation of such laws may be inconsistent.Such inconsistency could lead to piracy and degradation of our intellectual property protection.Although we engage in efforts to prevent counterfeit products from entering the market, those efforts may not be successful.Our results of operations and financial condition could be harmed by the sale of counterfeit products.In addition, customs regulations in China are complex and subject to frequent changes, and in the event of a customs compliance issue, our ability to import to and export from our factory in Shanghai, China, could be adversely affected, which could harm our results of operations and financial condition. Our international business activities could also be limited or disrupted by any of the following factors: the need to comply with foreign government regulation; changes in diplomatic and trade relationships; reduced sales to our customers or interruption to our manufacturing processes in the Pacific Rim that may arise from regional issues in Asia, including labor strikes; imposition of regulatory requirements, tariffs, import and export restrictions and other barriers and restrictions; changes in, or the particular application of, government regulations; import or export restrictions that could affect some of our products, including those with encryption technology; duties and/or fees related to customs entries for our products, which are all manufactured offshore; longer payment cycles and greater difficulty in accounts receivable collection; adverse tax rules and regulations; weak protection of our intellectual property rights; delays in product shipments due to local customs restrictions; and delays in research and development that may arise from political unrest at our development centers in Israel or other countries. 29 Table of Contents Our stock price and convertible notes prices have been, and may continue to be, volatile, which could result in investors losing all or part of their investments.The market prices of our stock and convertible notes have fluctuated significantly in the past and may continue to fluctuate in the future.We believe that such fluctuations will continue as a result of many factors, including financing plans, future announcements concerning us, our competitors or our principal customers regarding financial results or expectations, technological innovations, industry supply or demand dynamics, new product introductions, governmental regulations, the commencement or results of litigation or changes in earnings estimates by analysts.In addition, in recent years the stock market has experienced significant price and volume fluctuations and the market prices of the securities of high-technology and semiconductor companies have been especially volatile, often for reasons outside the control of the particular companies.These fluctuations as well as general economic, political and market conditions may have an adverse affect on the market price of our common stock as well as the prices of our outstanding convertible notes. We may engage in business combinations that are dilutive to existing stockholders, result in unanticipated accounting charges or otherwise harm our results of operations, and result in difficulties in assimilating and integrating the operations, personnel, technologies, products and information systems of acquired companies or businesses.We continually evaluate and explore strategic opportunities as they arise, including business combinations, strategic partnerships, collaborations, capital investments and the purchase, licensing or sale of assets.If we issue equity securities in connection with an acquisition, the issuance may be dilutive to our existing stockholders.Alternatively, acquisitions made entirely or partially for cash would reduce our cash reserves. Acquisitions may require significant capital infusions, typically entail many risks and could result in difficulties in assimilating and integrating the operations, personnel, technologies, products and information systems of acquired companies.We may experience delays in the timing and successful integration of acquired technologies and product development through volume production, unanticipated costs and expenditures, changing relationships with customers, suppliers and strategic partners, or contractual, intellectual property or employment issues.In addition, key personnel of an acquired company may decide not to work for us.The acquisition of another company or its products and technologies may also result in our entering into a geographic or business market in which we have little or no prior experience.These challenges could disrupt our ongoing business, distract our management and employees, harm our reputation, subject us to an increased risk of intellectual property and other litigation and increase our expenses.These challenges are magnified as the size of the acquisition increases, and we cannot assure you that we will realize the intended benefits of any acquisition.Acquisitions may require large one-time charges and can result in increased debt or contingent liabilities, adverse tax consequences, substantial depreciation or deferred compensation charges, the amortization of identifiable purchased intangible assets or impairment of goodwill, any of which could have a material adverse effect on our business, financial condition or results of operations. Mergers and acquisitions of high-technology companies are inherently risky and subject to many factors outside of our control, and no assurance can be given that our previous or future acquisitions will be successful and will not materially adversely affect our business, operating results, or financial condition.Failure to manage and successfully integrate acquisitions could materially harm our business and operating results.Even when an acquired company has already developed and marketed products, there can be no assurance that such products will be successful after the closing, will not cannibalize sales of our existing products, that product enhancements will be made in a timely fashion or that pre-acquisition due diligence will have identified all possible issues that might arise with respect to such company.Failed business combinations, or the efforts to create a business combination, can also result in litigation. 30 Table of Contents Our success depends on our key personnel, including our executive officers, and the loss of key personnel or the transition of key personnel, including our Chief Executive Officer, could disrupt our business.Our success greatly depends on the continued contributions of our senior management and other key research and development, sales, marketing and operations personnel.We do not have employment agreements with any of our executive officers and they are free to terminate their employment with us at any time.On January1, 2011, Sanjay Mehrotra became our President and Chief Executive Officer, and while we intend to make this transition as smooth as possible, this leadership change may result in disruptions to our business or operations.In addition, our success will depend on our ability to recruit and retain additional highly-skilled personnel.We have relied on equity awards in the form of stock options and restricted stock units as one means for recruiting and retaining highly skilled talent and a reduction in our stock price may reduce the effectiveness of share-based awards used for retaining employees. Terrorist attacks, war, threats of war and government responses thereto may negatively impact our operations, revenues, costs and stock price.Terrorist attacks, U.S. military responses to these attacks, war, threats of war and any corresponding decline in consumer confidence could have a negative impact on consumer demand.Any of these events may disrupt our operations or those of our customers and suppliers and may affect the availability of materials needed to manufacture our products or the means to transport those materials to manufacturing facilities and finished products to customers.Any of these events could also increase volatility in the U.S. and world financial markets, which could harm our stock price and may limit the capital resources available to us and our customers or suppliers, or adversely affect consumer confidence.We have substantial operations in Israel including a development center in Northern Israel, near the border with Lebanon, and a research center in Omer, Israel, which is near the Gaza Strip, areas that have experienced significant violence and political unrest.Turmoil and unrest in Israel, the Middle East or other regions could cause delays in the development or production of our products.This could harm our business and results of operations. Natural disasters or epidemics in the countries in which we or our suppliers or subcontractors operate could negatively impact our supply chain operations.Our supply chain operations, including those of our suppliers and subcontractors, are concentrated in Milpitas, California; Raleigh, North Carolina; Astugi and Yokkaichi, Japan; Hsinchu, Taichung and Tainan, Taiwan; Dongguan, Shanghai and Shenzen, China and Singapore.In the past, these areas have been affected by natural disasters such as earthquakes, tsunamis, floods and typhoons, and some areas have been affected by epidemics, such as avian flu or H1N1 flu.If a natural disaster or epidemic were to occur in one or more of these areas, we could incur a significant work or production stoppage.The impact of these potential events is magnified by the fact that we do not have insurance for most natural disasters, including earthquakes.The impact of a natural disaster could harm our business and results of operations. Disruptions in global transportation could impair our ability to deliver or receive product on a timely basis or at all, causing harm to our financial results.Our raw materials, work-in-process and finished product are primarily distributed via air.If there are significant disruptions in air travel, we may not be able to deliver our products or receive raw materials.For example, the volcanic eruption in Iceland in April2010 halted air traffic for several days over Europe and disrupted other travel routes that pass through Europe, resulting in delayed delivery of our products to certain European countries.In addition, a natural disaster that affects air travel in Asia could disrupt our ability to receive raw materials in, or ship finished product from, our Shanghai facility or our Asia-based contract manufacturers.As a result, our business and results of operations may be harmed. 31 Table of Contents We rely on information systems to run our business and any prolonged down time could materially impact our business operations and/or financial results.We rely on an enterprise resource planning system, as well as multiple other systems, databases, and data centers to operate and manage our business.Any information system problems, programming errors or unanticipated system or data center interruptions could impact our continued ability to successfully operate our business and could harm our financial results or our ability to accurately report our financial results on a timely basis. Anti-takeover provisions in our charter documents, stockholder rights plan and in Delaware law could discourage or delay a change in control and, as a result, negatively impact our stockholders.We have taken a number of actions that could have the effect of discouraging a takeover attempt.For example, we have a stockholders’ rights plan that would cause substantial dilution to a stockholder, and substantially increase the cost paid by a stockholder, who attempts to acquire us on terms not approved by our board of directors.This could discourage an acquisition of us.In addition, our certificate of incorporation grants our board of directors the authority to fix the rights, preferences and privileges of and issue up to 4,000,000 shares of preferred stock without stockholder action (2,000,000 of which have already been reserved under our stockholder rights plan).Issuing preferred stock could have the effect of making it more difficult and less attractive for a third party to acquire a majority of our outstanding voting stock.Preferred stock may also have other rights, including economic rights senior to our common stock that could have a material adverse effect on the market value of our common stock.In addition, we are subject to the anti-takeover provisions of Section 203 of the Delaware General Corporation Law.This section provides that a corporation may not engage in any business combination with any interested stockholder, defined broadly as a beneficial owner of 15% or more of that corporation’s voting stock, during the three-year period following the time that a stockholder became an interested stockholder.This provision could have the effect of delaying or discouraging a change of control of SanDisk. Unanticipated changes in our tax provisions or exposure to additional income tax liabilities could affect our profitability.We are subject to income tax in the U.S. and numerous foreign jurisdictions.Our tax liabilities are affected by the amounts we charge for inventory, services, licenses, funding and other items in intercompany transactions.We are subject to ongoing tax audits in various jurisdictions.Tax authorities may disagree with our intercompany charges or other matters and assess additional taxes.For example, we are currently under a federal income tax audit by the U.S. Internal Revenue Service, or IRS, for fiscal years 2005 through 2008.While we regularly assess the likely outcomes of these audits in order to determine the appropriateness of our tax provision, examinations are inherently uncertain and an unfavorable outcome could occur.An unanticipated unfavorable outcome in any specific period could harm our results of operations for that period or future periods.The financial cost and our attention and time devoted to defending income tax positions may divert resources from our business operations, which could harm our business and profitability.The IRS audit may also impact the timing and/or amount of our refund claim.In addition, our effective tax rate in the future could be adversely affected by changes in the mix of earnings in countries with differing statutory tax rates, changes in the valuation of deferred tax assets and liabilities, changes in tax laws, and the discovery of new information in the course of our tax return preparation process.In particular, the carrying value of deferred tax assets, which are predominantly in the U.S., is dependent on our ability to generate future taxable income in the U.S.Any of these changes could affect our profitability. 32 Table of Contents We may be subject to risks associated with environmental regulations.Production and marketing of products in certain states and countries may subject us to environmental and other regulations including, in some instances, the responsibility for environmentally safe disposal or recycling.Such laws and regulations have recently been passed in several jurisdictions in which we operate, including Japan and certain states within the U.S.Although we do not anticipate any material adverse effects in the future based on the nature of our operations and the focus of such laws, there is no assurance such existing laws or future laws will not harm our financial condition, liquidity or results of operations. Climate change issues, energy usage and emissions controls may result in new environmental legislation and regulations, at the international, federal or state level, that may make it more difficult or expensive for us, our suppliers, and our customers to conduct business.These regulations could cause us to incur additional direct costs, as well as increased indirect costs related to our relationships with our customers and suppliers.These costs may harm our operations and financial condition. In the event we are unable to satisfy regulatory requirements relating to internal controls, or if our internal control over financial reporting is not effective, our business could suffer.In connection with our certification process under Section 404 of the Sarbanes-Oxley Act, we have identified in the past and will, from time-to-time, identify deficiencies in our internal control over financial reporting.We cannot assure you that individually or in the aggregate these deficiencies would not be deemed to be a material weakness or significant deficiency.A material weakness or significant deficiency in internal control over financial reporting could materially impact our reported financial results and the market price of our stock could significantly decline.Additionally, adverse publicity related to the disclosure of a material weakness in internal controls could have a negative impact on our reputation, business and stock price.Any internal control or procedure, no matter how well designed and operated, can only provide reasonable assurance of achieving desired control objectives and cannot prevent human error, intentional misconduct or fraud. We have significant financial obligations related to Flash Ventures, which could impact our ability to comply with our obligations under our 1% Convertible Senior Notes due 2013 and 1.5% Convertible Senior Notes due 2017.We have entered into agreements to guarantee or provide financial support with respect to lease and certain other obligations of Flash Ventures in which we have a 49.9% ownership interest.As of January2, 2011, we had guarantee obligations for Flash Ventures’ master lease agreements denominated in Japanese yen of approximately $879million based on the exchange rate at January2, 2011.In addition, we have significant commitments for the future fixed costs of Flash Ventures, and we will incur significant obligations with respect to Flash Forward as well as continued investment in Flash Partners and Flash Alliance.Due to these and our other commitments, we may not have sufficient funds to make payments under or repay the notes. 33 Table of Contents Our debt service obligations may adversely affect our cash flow.While our 1% Convertible Senior Notes due May15, 2013, or 1% Notes due 2013, are outstanding, we will have debt service obligations on the 1% Notes due 2013 of approximately $11.5million per year and while our 1.5% Convertible Senior Notes due August15, 2017, or 1.5% Notes due 2017, are outstanding, we will have debt service obligations on the 1.5% Notes due 2017 of approximately $15.0million per year.If we issue other debt securities in the future, our debt service obligations will increase.In addition, if we are unable to generate sufficient cash to meet these obligations and must instead use our existing cash or investments, we may have to reduce, curtail or terminate other activities of our business. We intend to fulfill our debt service obligations from cash generated by our operations, if any, and from our existing cash and investments.We may enter into other senior financial instruments in the future. Our indebtedness could have significant negative consequences.For example, it could: increase our vulnerability to general adverse economic and industry conditions; limit our ability to obtain additional financing; require the dedication of a substantial portion of any cash flow from operations to the payment of principal of, and interest on, our indebtedness, thereby reducing the availability of such cash flow to fund our growth strategy, working capital, capital expenditures and other general corporate purposes; limit our flexibility in planning for, or reacting to, changes in our business and our industry; place us at a competitive disadvantage relative to our competitors with less debt; and increase our risk of credit rating downgrades. The net share settlement feature of the 1% Convertible Senior Notes due 2013 and 1.5% Convertible Senior Notes due 2017 may have adverse consequences.The 1% Notes due 2013 and 1.5% Notes due 2017 are subject to net share settlement, which means that we will satisfy our conversion obligation to holders by paying cash in settlement of the lesser of the principal amount and the conversion value of the 1% Notes due 2013 and 1.5% Notes due 2017 and by delivering shares of our common stock in settlement of any and all conversion obligations in excess of the principal amount.Accordingly, upon conversion of a note, holders might not receive any shares of our common stock, or they might receive fewer shares of common stock relative to the conversion value of the note. Our failure to convert the 1% Notes due 2013 and 1.5% Notes due 2017 into cash or a combination of cash and common stock upon exercise of a holder’s conversion right in accordance with the provisions of the applicable indenture would constitute a default under that indenture.We may not have the financial resources or be able to arrange for financing to pay such principal amount in connection with the surrender of the 1% Notes due 2013 and 1.5% Notes due 2017 for conversion.While we do not currently have any debt or other agreements that would restrict our ability to pay the principal amount of any convertible notes in cash, we may enter into such an agreement in the future, which may limit or prohibit our ability to make any such payment.In addition, a default under either indenture could lead to a default under existing and future agreements governing our indebtedness.If, due to a default, the repayment of related indebtedness were to be accelerated after any applicable notice or grace periods, we may not have sufficient funds to repay such indebtedness and amounts owing in respect of the conversion of any convertible notes. 34 Table of Contents The convertible note hedge transactions and warrant transactions and/or early termination of the 2006 hedge and warrant transactions may affect the value of the notes and our common stock.In connection with the pricing of the 1% Notes due 2013 and 1.5% Notes due 2017, we have entered into privately negotiated convertible note hedge transactions with the underwriters in the offerings of the notes (collectively, the “dealers”) or their respective affiliates.The convertible note hedge transactions cover, subject to customary anti-dilution adjustments, the number of shares of our common stock that initially underlie the 1% Notes due 2013 and the 1.5% Notes due 2017.These transactions are expected to reduce the potential dilution with respect to our common stock upon conversion of the 1% Notes due 2013 and 1.5% Notes due 2017.However, if there is a counterparty default or other nonperformance under the hedge transactions, we may not be able to reduce the potential dilution with respect to our common stock upon conversion of our 1% Notes due 2013 and 1.5% Notes due 2017, or we may not be refunded our initial costs associated with such hedge transactions. Separately, we have also entered into privately negotiated warrant transactions with the dealers or their respective affiliates, relating to the same number of shares of our common stock, subject to customary anti-dilution adjustments.We used approximately $67.3million of the net proceeds of the offering of the 1% Notes due 2013 and $104.8million of the net proceeds of the offering of the 1.5% Notes due 2017 to fund the cost to us of the convertible note hedge transactions (after taking into account the proceeds to us from the warrant transactions) entered into in connection with the offerings of the notes.These transactions were accounted for as an adjustment to our stockholders’ equity. The 1% Notes due 2013 and the 1.5% Notes due 2017 have a conversion feature with a strike price of $82.36 and $52.37, respectively.If our stock price goes above the strike price of either the 1% Notes due 2013 and/or the 1.5% Notes due 2017, we will be required to include additional shares in our diluted earnings per share calculation, which will result in a decrease in our reported earnings per share.While we have entered into convertible note hedge transactions which will effectively increase the strike price from an economic standpoint and reduce the potential dilution upon conversion, the impact of the convertible note hedge transactions will not be reflected in our reported diluted earnings per share. In addition, we may, from time-to-time, repurchase a certain portion of the 1% Notes due 2013 and/or the 1.5% Notes due 2017.In connection with any such repurchases, we may early terminate a portion of the convertible note hedge transactions we entered into with respect to the 1% Notes due 2013 or the 1.5% Notes due 2017 that we repurchase, and a portion of the warrant transactions we entered into at the time of the offerings of those notes.In connection with any such termination of a portion of the hedge and warrant transactions, the counterparties to those transactions are expected to unwind various over-the-counter derivatives and/or sell our common stock in open market and/or privately negotiated transactions, which could adversely impact the market price of our common stock and of the notes. In connection with the convertible note hedge and warrant transactions, the dealers or their respective affiliates: have entered into various over-the-counter cash-settled derivative transactions with respect to our common stock concurrently with, or shortly following, the pricing of the notes; and may enter into, or may unwind, various over-the-counter cash-settled derivative transactions and/or purchase or sell shares of our common stock in open market and/or privately negotiated transactions following the pricing of the notes, including during any observation period related to a conversion of notes. The dealers or their respective affiliates are likely to modify their hedge positions, from time-to-time, prior to conversion or maturity of the notes by purchasing and selling shares of our common stock, other of our securities or other instruments they may wish to use in connection with such hedging.In particular, such hedging modification may occur during any observation period for a conversion of the 1% Notes due 2013 and 1.5% Notes due 2017, which may have a negative effect on the value of the consideration received in relation to the conversion of those notes.In addition, we intend to exercise options we hold under the convertible note hedge transactions whenever notes are converted.To unwind their hedge positions with respect to those exercised options, the dealers or their respective affiliates expect to purchase or sell shares of our common stock in open market and/or privately negotiated transactions and/or enter into or unwind various over-the-counter derivative transactions with respect to our common stock during the observation period, if any, for the converted notes. The effect, if any, of any of these transactions and activities on the market price of our common stock or the 1% Notes due 2013 and 1.5% Notes due 2017 will depend in part on market conditions and cannot be ascertained at this time, but any of these activities could adversely affect the value of our common stock and the value of the 1% Notes due 2013 and 1.5% Notes due 2017, and, as a result, the amount of cash and the number of shares of common stock, if any, the holders will receive upon the conversion of the notes. 35 Table of Contents ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Our corporate headquarters are located in Milpitas, California.We lease four adjacent buildings comprising approximately 444,000 square feet.These facilities house our corporate offices, the majority of our engineering team, as well as a portion of our sales, marketing, operations and corporate services organizations.We occupy this space under lease agreements that expire in 2013.We own an advanced testing and assembly facility of approximately 363,000 square feet located on a 50-year land lease in Shanghai, China of approximately 653,000 square feet, of which we have 46years remaining.In addition, we own two buildings comprising approximately 157,000 square feet located in Kfar Saba, Israel, that house administrative offices and research and development facilities.The buildings are located on a 99-year land lease, of which we have 82years remaining, of approximately 268,000 square feet, of which approximately 70,000 square feet is vacant land for future expansion.We have 47years remaining on a 50-year land lease in Tefen, Israel of approximately 87,000 square feet of vacant land for future expansion. We also lease sales and marketing offices in the U.S., China, France, Germany, India, Ireland, Israel, Japan, Korea, Russia, Scotland, Spain, Sweden, Taiwan and the United Arab Emirates; operation support offices in Taichung, Taiwan; Hong Kong, Shanghai and Shenzhen, China; and New Delhi, India; and design centers in Omer and Tefen, Israel; Edinburgh, Scotland; and Bangalore, India. ITEM 3. LEGAL PROCEEDINGS See Note 15, “Litigation,” in the Notes to Consolidated Financial Statements of this Form 10-K included in Part II, Item 8, “Financial Statement and Supplementary Data,” of this report. ITEM 4. (REMOVED AND RESERVED) 36 Table of Contents PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market For Our Common Stock.Our common stock is traded on the NASDAQ Global Select Market, or NASDAQ, under the symbol “SNDK.”The following table summarizes the high and low sale prices for our common stock as reported by the NASDAQ. High Low First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ First quarter $ $ Second quarter $ $ Third quarter $ $ Fourth quarter $ $ Holders.As of February 1,2011, we had approximately 352 stockholders of record. Dividends.We have never declared or paid any cash dividends on our common stock and do not expect to pay cash dividends on our common stock in the foreseeable future. 37 Table of Contents Stock Performance Graph * Five-Year Stockholder Return Comparison.The following graph compares the cumulative total stockholder return on our common stock with that of the S&P 500 Stock Index, a broad market index published by S&P, a selected S&P Semiconductor Company stock index compiled by Morgan Stanley& Co. Incorporated and the Philadelphia, or PHLX, Semiconductor Index for the five-year period ended January2, 2011.These indices, which reflect formulas for dividend reinvestment and weighting of individual stocks, do not necessarily reflect returns that could be achieved by an individual investor. The comparison for each of the periods assumes that $100 was invested on January1, 2006 in our common stock, the stocks included in the S&P 500 Stock Index, the stocks included in the S&P Semiconductor Company Stock Index and the stocks included in the PHLX Semiconductor Index, and assumes all dividends are reinvested.For each reported year, the reported dates are the last trading dates of our fiscal quarters (which end on the Sunday closest to March 31, June30 and September 30, respectively) and year (which ends on the Sunday closest to December31). SanDisk Corporation $ S&P 500 Index S&P Semiconductor Stock Index PHLX Semiconductor Index * The material in this report is not deemed “filed” with the SEC and is not to be incorporated by reference into any of our filings under the Securities Act of 1933 or the Securities Exchange Act of 1934, whether made before or after the date hereof and irrespective of any general incorporation language in any such filing. 38 Table of Contents ITEM 6. SELECTED FINANCIAL DATA Fiscal Years Ended January2, January3, December28, December30, December31, (In thousands, except per share data) Revenues Product $ License and royalty Total revenues Cost of product revenues Gross profit Operating income (loss) ) Net income (loss) attributable to common stockholders $ $ $ ) $ $ Net income (loss) attributable to common stockholders per share: Basic $ $ $ ) $ $ Diluted $ $ $ ) $ $ Shares used in computing net income (loss) attributable to common stockholders per share: Basic Diluted At January2, January3, December28, December30, December31, (In thousands) Working capital $ Total assets Convertible long-term debt Total equity (1)Includes share-based compensation of ($77.6)million, which includes ($17.3)million due to a non-cash modification of outstanding stock awards pursuant to the retirement of our former Chief Executive Officer, amortization of acquisition-related intangible assets of ($14.2)million, a charge of ($17.8)million related to a power outage experienced in Fab 3 and Fab 4 and a gain of $13.2million related to the sale of the net assets of our mobile phone SIM card business. (2)Includes share-based compensation of ($95.6)million, amortization of acquisition-related intangible assets of ($13.7)million and other-than-temporary impairment charges of ($7.9)million related to our investment in FlashVision. (3)Includes impairment charges related to goodwill of ($845.5)million, acquisition-related intangible assets of ($175.8)million, investments in our flash ventures with Toshiba of ($93.4)million, and our investment in Tower Semiconductor Ltd., or Tower, of ($18.9)million.Also includes share-based compensation of ($97.8)million, amortization of acquisition-related intangible assets of ($71.6)million and restructuring and other charges of ($35.5)million. (4)Includes share-based compensation of ($133.0)million and amortization of acquisition-related intangible assets of ($90.1)million.Also includes other-than-temporary impairment charges of ($10.0)million related to our investment in FlashVision. (5)Includes acquired in-process technology charges of ($225.6)million related to acquisitions of Matrix Semiconductor Inc., or Matrix, in January2006 and msystems Ltd., or msystems, in November2006, share-based compensation of ($100.6)million and amortization of acquisition-related intangible assets of ($27.8)million. 39 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION Overview Fiscal Years Ended January2, % of Revenue January3, % of Revenue December28, % of Revenue (In thousands, except percentages) Product revenues $ % $ % $ % License and royalty revenues % % % Total revenues % % % Cost of product revenues % % % Gross profit % % % Operating expenses Research and development % % % Sales and marketing % % % General and administrative % % % Impairment of goodwill — % Impairment of acquisition-related intangible assets — % Amortization of acquisition-related intangible assets % % % Restructuring and other — — 38 % % Total operating expenses % % % Operating income (loss) % % ) )% Other income (expense), net ) %) ) )% % Income (loss) before provision for taxes % % ) )% Provision for income taxes % % % Net income (loss) $ % $ % $ ) )% 40 Table of Contents General We are the inventor and leading supplier of NAND flash data storage products.Our goal is to provide simple, reliable, and affordable storage solutions for consumer use in a wide variety of formats and devices.We sell our products globally to retail and OEM customers. We design, develop and manufacture data storage solutions in a variety of form factors using our flash memory, proprietary controller and firmware technologies.We purchase the vast majority of our NAND flash memory supply requirements through our significant flash venture relationships with Toshiba, which produce and provide us with leading-edge, low-cost memory wafers.Our removable card products are used in a wide range of consumer electronics devices such as mobile phones, digital cameras, gaming devices and laptop computers.Our embedded flash products are used in mobile phones, tablets, eReaders, GPS devices, gaming systems, imaging devices and computing platforms.For computing platforms, we provide high-speed, high-capacity storage solutions known as SSDs that can be used in lieu of hard disk drives. Our strategy is to be an industry-leading supplier of NAND flash storage solutions and to develop large scale markets for NAND-based storage products.We maintain our technology leadership by investing in advanced technologies and NAND flash memory fabrication capacity in order to produce leading-edge, low-cost NAND memory for use in a variety of end-products, including consumer, mobile phone and computing devices.We are a one-stop-shop for our retail and OEM customers, selling in high volumes all major NAND flash storage card formats for our target markets. Our results are primarily driven by worldwide demand for flash storage devices, which in turn primarily depends on end-user demand for consumer electronic products.We believe the markets for flash storage are generally price elastic, meaning that a decrease in the price per gigabyte results in increased demand for higher capacities and the emergence of new applications for flash storage.Accordingly, we expect that as we reduce the price of our flash devices, consumers will demand an increasing number of gigabytes and/or units of memory and that over time, new markets will emerge.In order to profitably capitalize on this price elasticity, we must reduce our cost per gigabyte at a rate similar to the change in selling price per gigabyte, while at the same time, increasing the average capacity and/or the number of units of our products enough to offset price declines.We continually seek to achieve these cost reductions through technology improvements, primarily by increasing the amount of memory stored in a given area of silicon. Our industry is characterized by rapid technology transitions.Since our inception, we have been able to scale NAND technology through fourteen generations over approximately twentyyears.However, the pace at which NAND technology is transitioning to new generations is expected to slow due to inherent physical technology limitations.We currently expect to be able to continue to scale our NAND technology through a few additional generations, but beyond that there is no certainty that further technology scaling can be achieved cost effectively with the current NAND flash technology and architecture.We also continue to invest in future alternative technologies, including our 3D Read/Write technology, which we believe may be a viable alternative to NAND when NAND can no longer scale at a sufficient rate, or at all.However, even when NAND flash can no longer be further scaled, we expect NAND and potential alternative technologies to coexist for an extended period of time. 41 Table of Contents Fiscal Year 2010 Developments and Transactions In March2010, we completed the redemption of our 1% Convertible Notes due 2035 through an all-cash transaction of $75million plus accrued interest of $0.4million. In July 2010, we and Toshiba entered into an agreement to create Flash Forward to operate in Fab 5, of which we will own 49.9% and Toshiba will own 50.1%.Toshiba will own and fund the construction of the Fab 5 building, which will be located in Yokkaichi, Japan, adjacent to the site of our current Flash Partners and Flash Alliance ventures.Fab 5 is designed to be built in two phases.The Phase 1 building shell is expected to be completed in the second quarter of calendar year 2011, after which equipment outfitting is expected to begin, with initial NAND production scheduled for the third quarter of our fiscal year 2011.We are committed to invest in 50% of the initial ramp within Phase 1 of Fab 5, which is expected to occur in the second half of fiscal year 2011. No timelines have been finalized for Phase 1 capacity expansions beyond 2011 or for the construction of Phase 2.For Phase 1 expansion beyond the initial ramp, we have the option to make investments and share output on a 50/50 basis between us and Toshiba.If and when Phase 2 is built, we are committed to 50% of an initial ramp in Phase 2, similar to that in Phase 1.On completion of the second phase, Fab 5 is expected to be of similar size and capacity to Fab 4.We and Toshiba will each retain some flexibility as to the extent and timing of each party’s respective fab capacity ramps, and the output allocation will be in accordance with each of the parties’ proportionate level of equipment funding. In August2010, we issued and sold $1.0billion in aggregate principal amount of 1.5% Convertible Senior Notes due August15, 2017, or the “1.5% Notes due 2017.”The 1.5% Notes due 2017 were issued at par and pay interest at a rate of 1.5% per annum.The 1.5% Notes due 2017 may be converted into our common stock, under certain circumstances, based on an initial conversion rate of 19.0931 shares of common stock per $1,000 principal amount of notes (which represents an initial conversion price of approximately $52.37 per share).The conversion price will be subject to adjustment in some events but will not be adjusted for accrued interest.The net proceeds to us from the offering of the 1.5% Notes were $981million.Concurrently with the issuance of the 1.5% Notes due 2017, we purchased a convertible bond hedge for ($293)million and sold warrants for $188million.The separate convertible bond hedge and warrant transactions are structured to reduce the potential future economic dilution associated with the conversion of the 1.5% Notes due 2017.We currently intend to use the net proceeds of the offering for general corporate purposes, including the repayment at maturity or repurchase, from time-to-time, of a portion of our outstanding 1% Convertible Senior Notes due 2013, which mature on May15, 2013, capital expenditures for new and existing manufacturing facilities, development of new technologies, general working capital, and other non-manufacturing capital expenditures.The net proceeds may also be used to fund strategic investments or acquisitions of products, technologies or complementary businesses or to obtain the right or license to use additional technologies. On January1, 2011, Sanjay Mehrotra, cofounder and most recently our President and Chief Operating Officer, became our President and Chief Executive Officer, following the December 31, 2010 retirement of our founder Dr. Eli Harari, who had been our Chairman and Chief Executive Officer.The Board appointed Mr.Mehrotra to serve as a director of the Company effective July21, 2010.Michael Marks, a member of our Board since 2003, assumed the role of Chairman on January1, 2011. Fiscal years 2010 and 2008 included 52 weeks as compared to 53 weeks in fiscal year 2009. 42 Table of Contents Critical Accounting Policies & Estimates Our discussion and analysis of our financial condition and results of operations is based upon our Consolidated Financial Statements, which have been prepared in accordance with U.S. generally accepted accounting principles, or U.S. GAAP. Use of Estimates.The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent liabilities.On an ongoing basis, we evaluate our estimates, including, among others, those related to customer programs and incentives, product returns, bad debts, inventories and related reserves, investments, long-lived assets, income taxes, warranty obligations, restructuring, contingencies, share-based compensation, and litigation.We base our estimates on historical experience and on other assumptions that we believe are reasonable under the circumstances, the results of which form the basis for our judgments about the carrying values of assets and liabilities when those values are not readily apparent from other sources.Estimates have historically approximated actual results.However, future results will differ from these estimates under different assumptions and conditions. Revenue Recognition, Sales Returns and Allowances and Sales Incentive Programs.We recognize revenues when the earnings process is complete, as evidenced by an agreement with the customer, there is transfer of title and acceptance, if applicable, pricing is fixed or determinable and collectability is reasonably assured.Revenue is generally recognized at the time of shipment for customers not eligible for price protection and/or a right of return.Sales made to distributors and retailers are generally under agreements allowing price protection and/or right of return and, therefore, the sales and related costs of these transactions are deferred until the retailers or distributors sell the merchandise to their end customer, or the rights of return expire.At January2, 2011 and January3, 2010, deferred income from sales to distributors and retailers was $184million and $178million, respectively.Estimated sales returns are provided for as a reduction to product revenues and deferred revenues and were not material for any period presented in our Consolidated Financial Statements. We record estimated reductions to revenues or to deferred revenues for customer and distributor incentive programs and offerings, including price protection, promotions, co-op advertising, and other volume-based incentives and expected returns.All sales incentive programs are recorded as an offset to product revenues or deferred revenues.In calculating the value of sales incentive programs, actual and estimated activity is used based upon reported weekly sell-through data from our customers.The timing and resolution of these claims could materially impact product revenues or deferred revenues.In addition, actual returns and rebates in any future period could differ from our estimates, which could impact the revenue we report. Inventories and Inventory Valuation.Inventories are stated at the lower of cost (first-in, first-out) or market.Market value is based upon an estimated average selling price reduced by estimated costs of disposal.The determination of market value involves numerous judgments including estimating average selling prices based upon recent sales, industry trends, existing customer orders, current contract prices, industry analysis of supply and demand and seasonal factors.Should actual market conditions differ from our estimates, our future results of operations could be materially affected.The valuation of inventory also requires us to estimate obsolete or excess inventory.The determination of obsolete or excess inventory requires us to estimate the future demand for our products within specific time horizons, generally six to twelve months.To the extent our demand forecast for specific products is less than both our product on-hand and on noncancelable orders, we could be required to record additional inventory reserves, which would have a negative impact on our gross margin. 43 Table of Contents Deferred Tax Assets.We must make certain estimates in determining income tax expense for financial statement purposes.These estimates occur in the calculation of certain tax assets and liabilities, which arise from differences in the timing of recognition of revenue and expense for tax and financial statement purposes.From time-to-time, we must evaluate the expected realization of our deferred tax assets and determine whether a valuation allowance needs to be established or released.In determining the need for and amount of our valuation allowance, we assess the likelihood that we will be able to recover our deferred tax assets using historical levels of income, estimates of future income and tax planning strategies.Our estimates of future income include our internal projections and various internal estimates and certain external sources which we believe to be reasonable but that are unpredictable and inherently uncertain.We also consider the jurisdictional mix of income and loss, changes in tax regulations in the period the changes are enacted and the type of deferred tax assets and liabilities.In assessing whether a valuation allowance needs to be established or released, we use judgment in considering the cumulative effect of negative and positive evidence and the weight given to the potential effect of the evidence.Recent historical income or loss and future projected operational results have the most influence on our determinations of whether a deferred tax valuation allowance is required or not. Our estimates for tax uncertainties require substantial judgment based upon the period of occurrence, complexity of the matter, available federal tax case law, interpretation of foreign laws and regulations and other estimates.There is no assurance that domestic or international tax authorities will agree with the tax positions we have taken which could materially impact future results. Valuation of Long-Lived Assets, Intangible Assets and Equity Method Investments.We perform tests for impairment of long-lived and intangible assets and equity method investments whenever events or circumstances suggest that other long-lived assets may not be recoverable.An impairment of long-lived and intangible assets are only deemed to have occurred if the sum of the forecasted undiscounted future cash flows related to the assets are less than the carrying value of the asset we are testing for impairment.If the forecasted cash flows are less than the carrying value, then we must write down the carrying value to its estimated fair value based primarily upon forecasted discounted cash flows.An impairment of an equity method investment is deemed to occur if the fair value, based upon quoted market prices if available or forecasted discounted cash flows, is less than the carrying value.Substantially all of our equity method investments are not actively traded and we rely on discounted cash flows to estimate fair value.These forecasted discounted cash flows include estimates and assumptions related to revenue growth rates and operating margins, risk-adjusted discount rates based on our weighted average cost of capital, future economic and market conditions and determination of appropriate market comparables.Our estimates of market segment growth and our market segment share and costs are based on historical data, various internal estimates and certain external sources, and are based on assumptions that are consistent with the plans and estimates we are using to manage the underlying business.Our business consists of both established and emerging technologies and our forecasts for emerging technologies are based upon internal estimates and external sources rather than historical information.If future forecasts are revised, they may indicate or require future impairment charges.We base our fair value estimates on assumptions we believe to be reasonable but that are unpredictable and inherently uncertain.Actual future results may differ from those estimates. Fair Value of Investments in Debt Instruments.There are three levels of inputs that may be used to measure fair value (see Note 2, “Investments and Fair Value Measurements” in the Notes to the Consolidated Financial Statements included in Part II, Item 8 of this report).Each level of input has different levels of subjectivity and difficulty involved in determining fair value.Level 1 securities represent quoted prices in active markets, and therefore do not require significant management judgment.Our Level 2 securities are primarily valued using quoted market prices for similar instruments and nonbinding market prices that are corroborated by observable market data.We use inputs such as actual trade data, benchmark yields, broker/dealer quotes, and other similar data, which are obtained from independent pricing vendors, quoted market prices, or other sources to determine the ultimate fair value of our assets and liabilities.The inputs and fair value are reviewed for reasonableness, may be further validated by comparison to publicly available information, compared to multiple independent valuation sources and could be adjusted based on market indices or other information.In the current market environment, the assessment of fair value can be difficult and subjective.However, given the relative reliability of the inputs we use to value our investment portfolio and because substantially all of our valuation inputs are obtained using quoted market prices for similar or identical assets, we do not believe that the nature of estimates and assumptions was material to the valuation of our cash equivalents and short and long-term marketable securities.We currently do not have any investments that use Level 3 inputs. 44 Table of Contents Results of Operations Product Revenues. FY 2010 Percent Change FY 2009 Percent Change FY 2008 (In millions, except percentages) OEM $ 75
